
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 30, 2002

between

ZENITH NATIONAL INSURANCE CORP.,

and

BANK OF AMERICA, N.A.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1   1.1   Certain Defined Terms   1   1.2   Other
Interpretive Provisions   13   1.3   Accounting Principles   14 ARTICLE II THE
CREDITS   14   2.1   Amounts and Terms of Commitments   14   2.2   Notes   15  
2.3   Procedure for Borrowing   15   2.4   Conversion and Continuation Elections
  15   2.5   Voluntary Termination or Reduction of Commitments   16   2.6  
Optional Prepayments   16   2.7   Repayment   17   2.8   Interest   17   2.9  
Commitment Fee   17   2.10   Computation of Fees and Interest   18   2.11  
Payments by the Company   18 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
  19   3.1   Taxes   19   3.2   Illegality   19   3.3   Increased Costs and
Reduction of Return   20   3.4   Funding Losses   20   3.5   Inability to
Determine Rates   21   3.6   Certificates of Bank   21   3.7   Survival   21
ARTICLE IV CONDITIONS PRECEDENT   21   4.1   Conditions of Effectiveness   21  
4.2   Conditions to All Borrowings   23 ARTICLE V REPRESENTATIONS AND WARRANTIES
  23   5.1   Corporate Existence and Power   23   5.2   Corporate Authorization;
No Contravention   23   5.3   Governmental Authorization   23   5.4   Binding
Effect   24   5.5   Litigation   24   5.6   No Default   24   5.7   ERISA
Compliance   24   5.8   Use of Proceeds   24   5.9   Title to Properties   24  
5.10   Taxes   24   5.11   Financial Condition   25   5.12   Environmental
Matters   25   5.13   Regulated Entities   25   5.14   No Burdensome
Restrictions   25   5.15   Copyrights, Patents, Trademarks and Licenses. etc  
25   5.16   Subsidiaries   26   5.17   Insurance   26   5.18   Full Disclosure  
26

i

--------------------------------------------------------------------------------

ARTICLE VI AFFIRMATIVE COVENANTS   26   6.1   Financial Statements   26   6.2  
Certificates; Other Information   27   6.3   Notices   27   6.4   Preservation
of Corporate Existence Etc.   28   6.5   Maintenance of Property   29   6.6  
Insurance   29   6.7   Payment of Obligations   29   6.8   Compliance with Laws
  29   6.9   Inspection of Property and Books and Records   29   6.10   Use of
Proceeds   30   6.11   Further Assurances   30   6.12   S&P Rating Maintenance  
30 ARTICLE VII NEGATIVE COVENANTS   30   7.1   Limitation on Liens   30   7.2  
Disposition of Assets   30   7.3   Consolidations and Mergers   30   7.4   Loans
and Investments   31   7.5   Limitation on Indebtedness   31   7.6  
Transactions with Affiliates   31   7.7   Use of Proceeds   31   7.8   Change in
Business   31   7.9   Accounting Changes   31   7.10   Minimum Surplus   33  
7.11   Debt to Total Capitalization   33   7.12   Risk-Based Capital   33   7.13
  Interest Coverage Ratio   33 ARTICLE VIII EVENTS OF DEFAULT   33   8.1   Event
of Default   33   8.2   Remedies   34   8.3   Rights Not Exclusive   35 ARTICLE
IX MISCELLANEOUS   35   9.1   Amendments and Waivers   35   9.2   Notices   35  
9.3   No Waiver; Cumulative Remedies   35   9.4   Costs and Expenses   36   9.5
  Company Indemnification   36   9.6   Marshalling; Payments Set Aside   37  
9.7   Successors and Assigns   37   9.8   Assignments, Participations, etc.   37
  9.9   Set-off   38   9.10   Counterparts   38   9.11   Severability   38  
9.12   No Third Parties Benefited   38   9.13   Governing Law and Jurisdiction  
38   9.14   Waiver of Jury Trial   39   9.15   Entire Agreement   39

ii

--------------------------------------------------------------------------------

  9.16   Restatement of Existing Agreement   39

 
   
SCHEDULES
Schedule 5.5
 
Litigation Schedule 5.7   ERISA Schedule 5.12   Environmental Matters
Schedule 5.16   Subsidiaries Schedule 5.17   Insurance Matters Schedule 9.2  
Lending Offices; Addresses for Notices
EXHIBITS
Exhibit A
 
Form of Notice of Borrowing Exhibit B   Form of Notice of
Conversion/Continuation Exhibit C   Form of Compliance Certificate Exhibit D  
Form of Legal Opinion of Company's Counsel Exhibit E   Form of Assignment and
Acceptance Exhibit F-1   Form of Tranche A Note Exhibit F-2   Form of Tranche B
Note

iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

        This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
September 30, 2002, between ZENITH NATIONAL INSURANCE CORP., a Delaware
corporation (the "Company") and Bank of America, N.A. (together with its
successors and assigns, the "Bank").

        WHEREAS, the Company has entered into the Credit Agreement dated as of
July 24, 1997, as amended by the First Amendment to Credit Agreement dated as of
January 21, 1998, the Second Amendment to Credit Agreement dated as of July 23,
1998, the Third Amendment to Credit Agreement dated as of August 21, 1998, the
Fourth Amendment to Credit Agreement dated as of July 22, 1999, the Fifth
Amendment to Credit Agreement dated as of August 9, 1999, the Sixth Amendment to
Credit Agreement dated as of July 18, 2000, the Seventh Amendment to Credit
Agreement dated as of September 9, 2000, the Eighth Amendment to Credit
Agreement dated as of September 18, 2001, and the Ninth Amendment to Credit
Agreement dated as of July 24, 2002, (such Credit Agreement, as so amended, the
"Existing Agreement") with the Bank, providing for a revolving credit facility;
and

        WHEREAS, subject to the terms and conditions set forth below, the
Company and the Bank desire to entirely amend and restate, but not to novate,
the Existing Agreement.

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties hereto agree that the Existing
Agreement is amended and restated in its entirety as follows:

ARTICLE I
DEFINITIONS

        1.1    Certain Defined Terms.    The following terms have the following
meanings:

        "Adjusted Capital" shall mean, as to any Insurance Subsidiary, as of any
date, the total adjusted surplus to policyholders shown on line 26, page 22,
column 1 of the Annual Statement of such Insurance Subsidiary, or an amount
determined in a consistent manner for any date other than one as of which an
Annual Statement is prepared.

        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

        "Agreement" means this Amended and Restated Credit Agreement.

        "Amounts Available for Dividends" shall mean, without duplication, the
amount that is paid or may be paid by ZIC as a dividend at any time during the
then current calendar year without being an "extraordinary dividend" under
Section 1215.5(g) of the California Insurance Code.

        "Annual Statement" shall mean, as to any Insurance Subsidiary, the
annual financial statement of such Insurance Subsidiary as required to be filed
with the applicable Department, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP. References to amounts on particular
exhibits, schedules, lines, pages and columns of the Annual Statement are based
on the format promulgated by the NAIC for 2001 Property and Casualty Company
Annual Statements. If such format is changed in future years so that different
information is contained in such items or they no longer exist, it is understood
that the reference is to information consistent with that reported in the
referenced item in the 2001 Annual Statement of such Insurance Subsidiary.

1

--------------------------------------------------------------------------------


        "Applicable Insurance Code" shall mean, as to any Insurance Subsidiary,
the insurance code of any state where such Insurance Subsidiary is domiciled or
doing insurance business and any successor statute of similar import, together
with the regulations thereunder, as amended or otherwise modified and in effect
from time to time. References to sections of the Applicable Insurance Code shall
be construed to also refer to successor sections.

        "Applicable Margin" means (a) as to Base Rate Loans, 0% per annum;
provided, however, that if the Applicable Margin for Tranche B Loans that are
Eurodollar Rate Loans is 1.125%, then the Applicable Margin for Base Rate Loans
is .125% and (b) as to Tranche A Loans that are Eurodollar Rate Loans and
Tranche B Loans that are Eurodollar Rate Loans, the applicable margin per annum
set forth in the table below based on the implied rating of the Company's
non-credit-enhanced, senior unsecured long-term debt by Moody's and/or the
Company's implied counterparty credit rating by S&P:

Rating

--------------------------------------------------------------------------------

  Tranche A
Applicable Margin

--------------------------------------------------------------------------------

  Tranche B
Applicable Margin

--------------------------------------------------------------------------------

  BBB+/Baa1 or higher   .65 % .75 % BBB/Baa2   .75 % .85 % BBB-/Baa3   .85 % .95
% BB+/Ba1 or lower   .95 % 1.125 %

        Any adjustment in the Applicable Margin as a result of a change in the
implied rating of the Company's non-credit-enhanced, senior unsecured long-term
debt by Moody's and/or the Company's implied counterparty credit rating by S&P
shall be effective as of the effective date of the change in such rating. In the
event the rating by Moody's and S&P do not fall in the same category provided
above, the Applicable Margin shall be determined by adding one level to the
lower of the two rating levels. As of the Closing Date, there is no implied
rating of the Company's non-credit-enhanced senior unsecured long-term debt by
Moody's. In the event Moody's does not provide an implied rating of the
Company's non-credit-enhanced, senior unsecured long-term debt and S&P does not
provide an implied counterparty credit rating for the Company, the Applicable
Margin shall remain unchanged for a period of 90 days thereafter, during which
period the Bank and the Company shall negotiate in good faith to agree upon a
substitute means for determining the Applicable Margin. In the event such
agreement is not reached in such 90-day period, the Applicable Margin shall,
after such 90th day, be .95% for Tranche A Loans that are Eurodollar Rate Loans
and 1.125% for Tranche B Loans that are Eurodollar Rate Loans.

        "Approved Fund" means any Fund that is administered or managed by
(a) the Bank or (b) an Affiliate of the Bank.

        "Assignee" has the meaning specified in Section 9.8(a).

        "Attorney Costs" means and includes all fees and disbursements of any
law firm or other external counsel and without duplication, the allocated cost
of internal legal services and all disbursements of internal counsel.

        "Bank" has the meaning specified in the introductory clause hereto.

        "Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now or hereafter in effect, or any successor statute.

        "Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the Bank as
its "prime rate." The "prime rate" is a rate set by the Bank based upon various
factors including the Bank's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or

2

--------------------------------------------------------------------------------


below such announced rate. Any change in such rate announced by the Bank shall
take effect at the opening of business on the day specified in the public
announcement of such change.

        "Base Rate Loan" means a Loan that bears interest based on the Base
Rate.

        "Borrowing" means a borrowing hereunder consisting of Loans of the same
Type made to the Company on the same day by the Bank under Article II, and,
other than in the case of Base Rate Loans, having the same Interest Period.

        "Borrowing Date" means any date on which a Borrowing occurs under
Section 2.3.

        "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks in Dallas, Texas are authorized or required by law to
close and, if the applicable Business Day relates to any Eurodollar Rate Loan,
means such a day on which dealings are carried on in the applicable offshore
dollar interbank market.

        "Capital Adequacy Regulation" means any guideline, request or directive
of any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

        "Capital and Surplus" shall mean, as to any Insurance Subsidiary, as of
the date of the Annual Statement, the total amount shown on line 25, page 3,
column 1 of the Annual Statement of such Insurance Subsidiary, or an amount
determined in a manner consistent with the Annual Statement for any fiscal
quarter which does not end on the date of the Annual Statement.

        "Capital Securities" shall have the meaning provided therefor in the
Capital Trust Offering Memorandum.

        "Capital Trust" shall mean the Zenith National Insurance Capital Trust
I, a statutory business trust fund formed under the laws of the State of
Delaware.

        "Capital Trust Offering Memorandum" shall mean the Confidential Offering
Circular dated July 27, 1998, related to the Capital Trust and the securities
being issued thereby.

        "Change of Control" means (a) any Person, or two or more Persons acting
in concert, directly or indirectly acquire after the Closing Date beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended) of 51% or more
of the outstanding shares of voting stock of the Company or (b) individuals who
as of the Closing Date constituted the Company's Board of Directors (together
with any new director whose election by the Company's Board of Directors or
whose nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved), for any reason, cease to constitute a
majority of the directors at any time then in office or (c) the Company ceases
to own 100% of the capital stock of ZIC on a fully-diluted basis.

        "Closing Date" means the date on which this Agreement is effective,
which shall be the date on which all the conditions in Section 4.1 are
satisfied.

        "Code" means the Internal Revenue Code of 1986, and regulations
promulgated thereunder.

        "Commitment" means the Tranche A Commitment and the Tranche B
Commitment.

        "Company" has the meaning specified in the introductory clause hereto.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C.

        "Contingent Obligation" shall mean any agreement, undertaking or
arrangement (other than insurance and reinsurance obligations and surety bonds,
in each case entered into in the ordinary course of business) by which any
Person guarantees, endorses or otherwise becomes or is contingently

3

--------------------------------------------------------------------------------


liable for (by direct or indirect agreement, contingent or otherwise, to provide
funds for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss but excluding the Company's
agreement to subordinate debt owed to it by Perma-Bilt to amounts owed by
Perma-Bilt to the Bank) the debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the shares of
any other Person. The amount of any Person's obligation under any Contingent
Obligation shall (subject to any limitation set forth therein) be deemed to be
the outstanding principal amount of the debt, obligation or other liability
guaranteed thereby. The Company's obligations under the Guarantee, the
Subordinated Debentures, the Indenture, and the Declaration (which taken
together is a full and unconditional guaranty by the Company of the Capital
Trust's obligations under the Capital Security) shall not constitute Contingent
Obligations for purposes of this Agreement, except for purposes of
Section 8.1(e).

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound
other than insurance and reinsurance obligations and surety bonds, in each case
entered into in the ordinary course of business.

        "Conversion/Continuation Date" means any date on which, under
Section 2.4, the Company (a) converts Loans of one Type to another Type, or
(b) continues as Loans of the same Type, but with a new Interest Period, Loans
having Interest Periods expiring on such date.

        "Debt to Total Capitalization Ratio" shall mean the ratio of (a) the
principal of all Indebtedness of the Company described in clauses (a), (b), (d),
(e), (f) or (g) of the definition thereof for which the Company is directly
liable or which is a Contingent Obligation of the Company to (b) Total
Capitalization.

        "Declaration" shall have the meaning provided therefor in the Capital
Trust Offering Memorandum.

        "Default" means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

        "Department" means, as to any insurance company, the state department of
insurance of the state of domicile of such insurance company.

        "Disposition" means (a) the sale, lease, assignment, conveyance or other
disposition or transfer of property, and (b) the sale or transfer by the Company
or any Subsidiary of the Company of any equity securities issued by any
Subsidiary of the Company and held by such transferor Person.

        "Distribution" shall have the meaning provided therefor in the Capital
Trust Offering Memorandum.

        "Dollars", "dollars" and "$" each mean lawful money of the United
States.

        "Eligible Assignee" means (a) a commercial bank organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the "OECD"), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000;
provided, that such bank is acting through a branch or agency located in the
United States; (c) a Person that is primarily engaged in the business of
commercial banking and that is (i) a Subsidiary of the Bank, (ii) a Subsidiary
of a Person of which the Bank is a Subsidiary, or (iii) a Person of which the
Bank is a Subsidiary; and (d) an Approved Fund.

4

--------------------------------------------------------------------------------


        "Environmental Claims" means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

        "Environmental Laws" means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

        "Environmental Permits" has the meaning specified in Section 5.12(b).

        "ERISA" means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

        "Eurodollar Rate" means, for any Interest Period, with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Bank pursuant to the
following formula:

 
   
   
   
Eurodollar Rate   =   Eurodollar Base Rate            

--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage    

Where,

        "Eurodollar Base Rate" means, for such Interest Period:

        (a)  the rate per annum equal to the rate per annum equal to the rate
determined by the Bank to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

        (b)  if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Bank to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of

5

--------------------------------------------------------------------------------




approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

        (c)  if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Bank as the rate of interest
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by the Bank and with a term equivalent to
such Interest Period would be offered by the Bank's London Branch to major banks
in the London interbank eurodollar market at their request at approximately
4:00 p.m. (London time) two Business Days prior to the first day of such
Interest Period.

        "Eurodollar Reserve Percentage" means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to the Bank,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities"). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

        "Eurodollar Rate Loan" means a Loan that bears interest based on the
Eurodollar Rate.

        "Event of Default" means any of the events or circumstances specified in
Section 8.1.

        "Exchange Act" means the Securities and Exchange Act of 1934, and
regulations promulgated thereunder.

        "FDIC" means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.

        "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Bank on such
day on such transactions as determined by the Bank.

        "Fixed Interest Charges" shall mean interest paid by the Company or,
without duplication, accrued but unpaid on the Loans or any other Indebtedness
described in clauses (a), (b), (d), (e) or (f) of the definition thereof, which
shall be determined at the end of each fiscal quarter for the four consecutive
fiscal quarters then ended; provided, that interest on the Subordinated
Debentures, but not Distributions on the Capital Securities shall in any event
be included as interest on Indebtedness described in clauses (a) or (d) of the
definition thereof for purposes of the calculation.

        "FRB" means the Board of Governors of the Federal Reserve System, and
any Governmental Authority succeeding to any of its principal functions.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "GAAP" means generally accepted accounting principles in the United
States that are applicable to the circumstances as of the date of determination.

6

--------------------------------------------------------------------------------


        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        "Guarantee" shall have the meaning provided therefor in the Capital
Trust Offering Memorandum.

        "Guaranty Obligation" means to assure or hold harmless the holder of any
such primary obligation against loss in respect thereof.

        "Hazardous Materials" means all those substances that are regulated by,
or which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

        "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases;
(g) all net obligations with respect to Swap Contracts; (h) all indebtedness
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; and (i) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above. The Company's obligations under the Guarantee,
the Subordinated Debentures, the Indenture, the Declaration and the Capital
Securities, whether or not taken together, shall not constitute Indebtedness for
purposes of this Agreement, except for purposes of Section 8.1(e).

        "Indemnified Liabilities" has the meaning specified in Section 9.5.

        "Indemnified Person" has the meaning specified in Section 9.5.

        "Indenture" shall have the meaning provided therefor in the Capital
Trust Offering Memorandum.

        "Independent Auditor" has the meaning specified in Section 6.1(a).

        "Insolvency Proceeding" means (a) any case, action or proceeding before
any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

        "Insurance Subsidiary" shall mean any Subsidiary of the Company (other
than Zenith Insurance Management Services and any Subsidiary that does not issue
or underwrite insurance or reinsurance) that is authorized or admitted to carry
on or transact one or more aspects of the business of selling, issuing or
underwriting insurance or reinsurance.

7

--------------------------------------------------------------------------------


        "Interest Coverage Ratio" shall mean the ratio of (a) (i) Amounts
Available for Dividends, plus (ii) pre-tax income from the Non-Insurance
Subsidiaries as of the end of each fiscal quarter for the four quarters then
ended, plus (iii) without duplication, pre-tax, pre-interest income of the
Company as of the end of each fiscal quarter for the four quarters then ended to
(b) Fixed Interest Charges.

        "Interest Payment Date" means, as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and, as to
any Base Rate Loan, the last Business Day of each calendar quarter and each date
such Loan is converted into another Type of Loan; provided, however, that if any
Interest Period for an Eurodollar Rate Loan exceeds three months the date that
falls three months after the beginning of such Interest Period and after each
Interest Payment Date thereafter is also an Interest Payment Date.

        "Interest Period" means, as to any Eurodollar Rate Loan, the period
commencing on the Borrowing Date of such Loan or on the Conversion/Continuation
Date on which the Loan is converted into or continued as an Eurodollar Rate
Loan, and ending on the date one, two, three or six months thereafter as
selected by the Company in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:

        (a)  if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

        (b)  any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

        (c)  no Interest Period for any Loan shall extend beyond (i) in the case
of Tranche A Loans, the Tranche A Termination Date and (ii) in the case of
Tranche B Loans, the Tranche B Termination Date.

        "IRS" means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

        "Lending Office" means the office or offices of the Bank specified as
its "Lending Office" or "Domestic Lending Office" or "Offshore Lending Office",
as the case may be, on Schedule 9.2, or such other office or offices as the Bank
may from time to time notify the Company.

        "Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, or lien
(statutory or other) in respect of any property (including those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a capital lease, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the Uniform Commercial Code or any comparable law)
and any contingent or other agreement to provide any of the foregoing, but not
including the interest of a lessor under an operating lease.

        "Loan" means an extension of credit by the Bank to the Company under
Article II, and may be a Base Rate Loan or an Eurodollar Rate Loan (each, a
"Type" of Loan), and includes any Tranche A Loan or Tranche B Loan.

        "Loan Documents" means this Agreement, any Notes and all other documents
delivered to the Bank in connection herewith.

        "Margin Stock" means "margin stock" as such term is defined in
Regulation T or U of the FRB.

8

--------------------------------------------------------------------------------


        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the Company or the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Company to perform under any
Loan Document and to avoid any Event of Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Company of any Loan Document.

        "Moody's" shall mean Moody's Investors Service, Inc. and any successor
thereto.

        "Multiemployer Plan" means a "multiemployer plan", within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

        "NAIC" shall mean the National Association of Insurance Commissioners,
or any successor organization.

        "Non-Insurance Subsidiary" means any Subsidiary which is not an
Insurance Subsidiary.

        "Notes" means, collectively, the Tranche A Note and the Tranche B Note.

        "Notice of Borrowing" means a notice in substantially the form of
Exhibit A.

        "Notice of Conversion/Continuation" means a notice in substantially the
form of Exhibit B.

        "Obligations" means all advances, debts, liabilities, obligations,
covenants and duties arising under any Loan Document owing by the Company to the
Bank or any Indemnified Person, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising.

        "OECD" has the meaning specified in the definition of "Eligible
Assignee".

        "Organization Documents" means, for any corporation, partnership or
limited liability company, the certificate or articles of incorporation,
partnership agreement, operating agreement, bylaws or similar document,
certificate of determination or instrument relating to the rights of preferred
shareholders of such corporation, shareholder rights agreement, and all
applicable resolutions of the board of directors (or any committee thereof) or
similar body of such entity.

        "Other Taxes" means any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to this Agreement or any other Loan Documents.

        "Participant" has the meaning specified in Section 9.8(c).

        "Payment Office" means 1850 Gateway Blvd., Concord, California 94520 or
such other office as may be designated by the Bank to the Company in writing.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

        "Perma-Bilt" means Perma-Bilt, A Nevada Corporation.

        "Permitted Liens" means:

(a)Liens in favor of the Bank;

(b)Liens existing on the date hereof and any renewals or extensions thereof,
provided that the property covered thereby is not increased;

9

--------------------------------------------------------------------------------

(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens arising by virtue of any contractual, statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;

(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(i) or securing appeal or other surety bonds
related to such judgments;

(j)other Liens securing Indebtedness or other obligations, provided that such
Indebtedness or other obligations does not exceed $5,000,000.

        "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association or Governmental Authority.

        "Plan" means a pension plan (as defined in Section 3(2) of ERISA which
is subject to Title IV of ERISA) which the Company sponsors or maintains or to
which the Company makes, is making, or is obligated to make contributions or in
the case of a multiple employer plan (as described in Section 4064 (a) of ERISA)
has made contributions at any time during the immediately preceding five
(5) plan years.

        "Reportable Event" means, any of the events set forth in Section 4043(b)
of ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

        "Requirement of Law" means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.

        "Responsible Officer" means the chief executive officer or the president
of the Company, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants, the
chief executive officer, chief financial officer or the treasurer of the
Company, or any other officer having substantially the same authority and
responsibility.

10

--------------------------------------------------------------------------------

        "Risk-Based Capital" shall mean, with respect to any Insurance
Subsidiary, the ratio of Adjusted Capital of such Insurance Subsidiary to the
Company Action Level of such Insurance Company (as determined by the NAIC or the
applicable Department). With respect to each quarter other than the fiscal year
end, the amount used in such ratio for the Company Action Level shall be that
which was calculated as of the prior year end. In the event that there is a
conflict between the Risk-Based Capital formulas adopted by the NAIC and any
applicable Department, the calculation of the Department shall govern.

        "S&P" shall mean Standard & Poor's Ratings Group and any successor
thereto.

        "SAP" shall mean, as to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the Department.

        "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

        "Significant Subsidiary" means a "significant subsidiary" as such term
is defined in Regulation S-X of the Securities Act of 1933, as amended.

        "Solvent" means, as to any Person at any time, that (a) the fair value
of the property of such Person is greater than the amount of such Person's
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(31) of the Bankruptcy Code and, in the alternative, for purposes of
the Uniform Fraudulent Transfer Act; (b) the present fair saleable value of the
property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.

        "Subordinated Debentures" shall have the meaning provided therefor in
the Capital Trust Offering Memorandum.

        "Subsidiary" of a Person means any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which more than 50% of the voting stock, membership interests or other equity
interests (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a "Subsidiary" refer to a
Subsidiary of the Company; provided that the Capital Trust shall not be
considered to be a Subsidiary of the Company.

        "Surety Instruments" means all letters of credit (including standby and
commercial), banker's acceptances, surety bonds and similar instruments but
excluding insurance and reinsurance obligations and surety obligations, in each
case entered into in the ordinary course of business.

        "Swap Contract" means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, currency swap agreement, cross-currency rate swap
agreement, swaption, currency option or any other, similar agreement (including
any option to enter into any of the foregoing).

        "Taxes" means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of the Bank, such taxes

12

--------------------------------------------------------------------------------


(including income taxes or franchise taxes) as are imposed on or measured by
each Bank's net income by the jurisdiction (or any political subdivision
thereof) under the laws of which such Bank, as the case may be, is organized or
maintains a Lending Office.

        "Total Capitalization" shall mean (a) principal of all Indebtedness of
the Company described in clauses (a), (d) or (f) of the definition thereof for
which the Company is directly liable or a Contingent Obligation of the Company
related to Indebtedness described in one of such clauses plus (b) the Total
Shareholders' Equity of the Company plus (c) the aggregate liquidation amount of
any Capital Securities then outstanding.

        "Total Shareholders' Equity" shall mean the total shareholders' equity
of a Person as determined in accordance with GAAP (calculated excluding
unrealized gains (losses) of securities as determined in accordance with FASB
115).

        "Tranche A Commitment" has the meaning specified in Section 2.1(a).

        "Tranche A Loan" has the meaning specified in Section 2.1.

        "Tranche A Note" means a promissory note executed by the Company in
favor of the Bank pursuant to Section 2.2, in substantially the form of
Exhibit F-1.

        "Tranche A Termination Date" means the earlier to occur of:

        (a)  September 29, 2003; and

        (b)  the date on which the Tranche A Commitment terminates in accordance
with the provisions of this Agreement.

        "Tranche B Commitment" has the meaning specified in Section 2.1(b).

        "Tranche B Loan" has the meaning specified in Section 2.1.

        "Tranche B Note" means a promissory note executed by the Company in
favor of the Bank pursuant to Section 2.2, in substantially the form of
Exhibit F-2.

        "Tranche B Termination Date" means the earlier to occur of:

        (a)  September 30, 2005; and

        (b)  the date on which the Tranche B Commitment terminates in accordance
with the provisions of this Agreement.

        "Type" has the meaning specified in the definition of "Loan."

        "Unfunded Pension Liability" means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

        "United States" and "U.S." each means the United States of America.

        "Wholly-Owned Subsidiary" means any corporation in which (other than
directors' qualifying shares required by law) 100% of the capital stock of each
class having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Company, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

        "ZIC" means Zenith Insurance Company, a California corporation.

        1.2    Other Interpretive Provisions.    

13

--------------------------------------------------------------------------------


        (a)  The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

        (b)  The words "hereof", "herein", "hereunder" and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and subsection, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

        (c)  (i) The term "documents" includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

        (ii)  The term "including" is not limiting and means "including without
limitation."

        (iii)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means "to and
including."

        (iv)  The term "property" includes any kind of property or asset, real,
personal or mixed, tangible or intangible.

        (d)  Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

        (e)  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

        (f)    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are separate and distinct limitations,
tests and measurements and shall each be performed in accordance with their
terms.

        (g)  This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Bank and the Company
and are the products of all parties. Accordingly, they shall not be construed
against the Bank merely because of its involvement in their preparation.

        1.3    Accounting Principles.    

        (a)  Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.

        (b)  References herein to "fiscal year" and "fiscal quarter" refer to
such fiscal periods of the Company.

ARTICLE II
THE CREDITS

        2.1    Amounts and Terms of Commitments.    

        (a)  The Tranche A Credit. The Bank agrees, on the terms and conditions
set forth herein, to make loans to the Company (each such Loan, a "Tranche A
Loan") from time to time on any Business Day during the period from the Closing
Date to the Tranche A Termination Date in an aggregate amount not to exceed at
any time outstanding $20,000,000 (such amount as the same may be reduced under
Section 2.5, the "Tranche A Commitment"). Within the limits of the Tranche

14

--------------------------------------------------------------------------------

A Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.1(a), prepay under Section 2.6 and reborrow
under this Section 2.1(a).

        (b)  The Tranche B Credit. The Bank agrees, on the terms and conditions
set forth herein, to make loans to the Company (each such loan, a "Tranche B
Loan") from time to time on any Business Day during the period from the Closing
Date to the Tranche B Termination Date, in an aggregate amount not to exceed at
any time outstanding $30,000,000 (such amount as the same may be reduced under
Section 2.5, the "Tranche B Commitment"). Within the limits of the Tranche B
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.1(b), prepay under Section 2.6 and reborrow
under this Section 2.1(b).

        2.2    Notes.    The Loans made by the Bank shall be evidenced by the
Notes. The Bank shall record on the schedules annexed to its Notes the date,
amount and maturity of each Loan made by it and the amount of each payment of
principal made by the Company with respect thereto. The Bank is irrevocably
authorized by the Company to record on its Notes and the Bank's record shall be
conclusive and binding unless the Company objects to such record within 30 days
of having notice of any notation thereon; provided, however, that the failure of
the Bank to make, or an error in making, a notation thereon with respect to any
Loan shall not limit or otherwise affect the obligations of the Company
hereunder or under any such Note to the Bank.

        2.3    Procedure for Borrowing.    

        (a)  Each Borrowing shall be made upon the Company's irrevocable
(subject to Section 3.5) written notice delivered to the Bank in the form of a
Notice of Borrowing (which notice must be received by the Bank prior to 12:00
noon (Dallas time) (i) at least three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Rate Loans and (ii) on or before the
requested Borrowing Date, in the case of Base Rate Loans, specifying:

        (A)  the amount of the Borrowing, which shall be in an aggregate minimum
amount of $250,000 or any multiple of $10,000 in excess thereof;

        (B)  the requested Borrowing Date, which shall be a Business Day;

        (C)  the Type of Loans comprising the Borrowing;

        (D)  the duration of the Interest Period applicable to such Loans
included in such notice. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Eurodollar Rate
Loans, such Interest Period shall be three months; and

        (E)  whether such Loan is a Tranche A Loan or a Tranche B Loan.

        (b)  The proceeds of all Loans will be made available to the Company by
the Bank by crediting the account of the Company on the books of the Bank with
the aggregate of such Loan or by wire transfer in accordance with written
instructions provided to the Bank by the Company.

        (c)  After giving effect to any Borrowing, there may not be more than
fifteen different Interest Periods in effect.

        2.4    Conversion and Continuation Elections.    

        (a)  The Company may, upon irrevocable (subject to Section 3.5) written
notice to the Bank in accordance with Section 2.4(b):

        (i)    elect, as of any Business Day, in the case of Base Rate Loans, or
as of the last day of the applicable Interest Period, in the case of any other
Type of Loans, to convert any such Loans (or any part thereof in an amount not
less than $250,000, or that is in an integral multiple of $1,000 in excess
thereof) into Loans of any other Type; or

15

--------------------------------------------------------------------------------

        (ii)  elect, as of the last day of the applicable Interest Period, to
continue any Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $250,000, or that is in an integral multiple
of $1,000 in excess thereof);

provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $250,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of the Company to continue such Loans as, and convert such Loans into Eurodollar
Rate Loans shall terminate.

        (b)  The Company shall deliver a Notice of Conversion/Continuation to be
received by the Bank not later than 12:00 noon (Dallas time) (i) at least three
Business Days in advance of the Conversion/Continuation Date, if the Loans are
to be converted into or continued as Eurodollar Rate Loans and (ii) on or before
the Conversion/Continuation Date, if the Loans are to be converted into Base
Rate Loans, specifying:

        (A)  the proposed Conversion/Continuation Date;

        (B)  the aggregate amount of Loans to be converted or renewed;

        (C)  the Type of Loans resulting from the proposed conversion or
continuation; and

        (D)  other than in the case of conversions into Base Rate Loans, the
duration of the requested Interest Period.

        (c)  If upon the expiration of any Interest Period applicable to
Eurodollar Rate Loans, the Company has failed to select timely a new Interest
Period to be applicable to such Eurodollar Rate Loans or if any Default or Event
of Default then exists, the Company shall be deemed to have elected to convert
such Eurodollar Rate Loans into Base Rate Loans effective as of the expiration
date of such Interest Period.

        (d)  During the existence of a Default or Event of Default, the Company
may not elect to have a Loan converted into or continued as an Eurodollar Rate
Loan.

        (e)  After giving effect to any conversion or continuation of Loans,
there may not be more than fifteen different Interest Periods in effect.

        2.5    Voluntary Termination or Reduction of Commitments.    The Company
may, upon not less than one Business Days' prior notice to the Bank, terminate
the Tranche A Commitment or the Tranche B Commitment, or permanently reduce the
Tranche A Commitment or the Tranche B Commitment by an aggregate minimum amount
of $1,000,000 or any multiple of $100,000 in excess thereof; unless, after
giving effect thereto and to any prepayments of Tranche A Loans or Tranche B
Loans made on the effective date thereof, the then-outstanding principal amount
of such Loans would exceed the amount of the Tranche A Commitment or the Tranche
B Commitment (as applicable) then in effect. Once reduced in accordance with
this Section, the Commitments may not be increased. All accrued commitment fees
to, but not including the effective date of any reduction or termination of the
Commitment, shall be paid on the effective date of such reduction or
termination.

        2.6    Optional Prepayments.    Subject to Section 3.4, the Company may,
at any time or from time to time, upon not less than two (2) Business Days'
irrevocable notice to the Bank in the case of Eurodollar Rate Loans and upon
same day irrevocable notice to the Bank in the case of Base Rate Loans, prepay
Loans in whole or in part, in minimum amounts of $250,000 or any multiple of
$10,000 in excess thereof (or, if less, the outstanding amount of such Loans).
Such notice of prepayment shall specify the date and amount of such prepayment
and the Type(s)) of Loans to be prepaid. If such notice is given by the Company,
the Company shall make such prepayment and the payment amount

16

--------------------------------------------------------------------------------


specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to each such date on the amount prepaid and any
amounts required pursuant to Section 3.4.

        2.7    Repayment.    

        (a)  The Tranche A Credit. The Company shall repay to the Bank in full
on the Tranche A Termination Date the aggregate principal amount of Tranche A
Loans outstanding on such date and all related Obligations.

        (b)  The Tranche B Credit. The Company shall repay to the Bank in full
on the Tranche B Termination Date the aggregate principal amount of Tranche B
Loans outstanding on such date and all related Obligations.

        2.8    Interest.    

        (a)  Each Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing Date at a rate per annum equal to the
Eurodollar Rate or the Base Rate, as the case may be (and subject to the
Company's right to convert to other Types of Loans under Section 2.4), plus the
Applicable Margin.

        (b)  Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of Loans
under Section 2.6 for the portion of the Loans so prepaid and upon payment
(including prepayment) in full thereof and, during the existence of any Event of
Default, interest shall be paid on demand of the Bank.

        (c)  Notwithstanding subsection (a) of this Section, while any Event of
Default exists or after acceleration, the Company shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Obligations, at a rate per annum determined
by adding 2% per annum to the Applicable Margin then in effect for such Loans
and, in the case of Obligations not subject to an Applicable Margin, at a rate
per annum equal to the Base Rate plus 2%; provided, however, that, on and after
the expiration of any Interest Period applicable to any Eurodollar Rate Loan
outstanding on the date of occurrence of such Event of Default or acceleration,
the principal amount of such Loan shall, during the continuation of such Event
of Default or after acceleration, bear interest at a rate per annum equal to the
Base Rate plus 2%.

        (d)  Anything herein to the contrary notwithstanding, the obligations of
the Company to the Bank hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Bank would be contrary to the provisions of any
law applicable to the Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by the Bank, and in such event the
Company shall pay the Bank interest at the highest rate permitted by applicable
law.

        2.9    Commitment Fee.    The Company shall pay to the Bank a commitment
fee on the average daily unused portion of the Commitment, computed on a
quarterly basis in arrears on the last Business Day of each calendar quarter
based upon the daily utilization for that quarter as calculated by the Bank,
equal to the applicable per annum rate set forth in the table below based on the
implied rating

17

--------------------------------------------------------------------------------

of the Company's non-credit-enhanced, senior unsecured long-term debt by Moody's
and/or the Company's implied counterparty credit rating by S&P:

Debt Rating


--------------------------------------------------------------------------------

  Tranche A
Commitment Fee

--------------------------------------------------------------------------------

  Tranche B
Commitment Fee

--------------------------------------------------------------------------------

  BBB+/Baa1 or higher   .30 % .35 % BBB/Baa2   .35 % .40 % BBB-/Baa3   .40 % .45
% BB+/Ba1 or lower   .45 % .50 %

        Any adjustment to the commitment fee as a result of a change in the
implied rating of the Company's non-credit-enhanced, senior unsecured long-term
debt by Moody's and/or the Company's implied counterparty credit rating by S&P
shall be effective as of the effective date of the change in such rating. In the
event the rating by Moody's and S&P do not fall in the same category provided
above, the commitment fee shall be determined by adding one level to the lower
of the two rating levels. As of the Closing Date, there is no implied rating of
the Company's non-credit-enhanced senior unsecured long-term debt by Moody's. In
the event Moody's does not provide an implied rating of the Company's
non-credit-enhanced, senior unsecured long-term debt and S&P does not provide an
implied counterparty credit rating for the Company, the commitment fee shall
remain unchanged for a period of 90 days thereafter, during which period the
Bank and the Company shall negotiate in good faith to agree upon a substitute
means for determining the commitment fee. In the event such agreement is not
reached in such 90-day period, the commitment fee shall, after such 90th day, be
.45% for the Tranche A Commitment and .50% for the Tranche B Commitment.

        Such commitment fee shall accrue from the Closing Date to the Tranche A
Termination Date or the Tranche B Termination Date, as applicable, and shall be
due and payable quarterly in arrears on the last Business Day of each fiscal
quarter of the Company commencing on December 31, 2002 through such Termination
Date, with the final payment to be made on such Termination Date; provided, that
in connection with any reduction or termination of Commitments under
Section 2.5, the accrued commitment fee calculated for the period ending on such
date shall also be paid on the date of such reduction or termination, with the
following quarterly payment being calculated on the basis of the period from
such reduction or termination date to such quarterly payment date. The
commitment fees provided in this subsection shall accrue at all times after the
above-mentioned commencement date, including at any time during which one or
more conditions in Article IV are not met.

        2.10    Computation of Fees and Interest.    

        (a)  All computations of interest for Base Rate Loans when the Base Rate
is determined by the Bank's "prime rate" shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

        (b)  Each determination of an interest rate by the Bank shall be
conclusive and binding on the Company unless the Company objects in writing to
such determination within thirty days of having notice thereof. The Bank will,
at the request of the Company, deliver to the Company a statement showing the
quotations used by the Bank in determining any interest rate and the resulting
interest rate.

        2.11    Payments by the Company.    

        (a)  All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Company shall
be made to the Bank at the Payment Office, and shall

18

--------------------------------------------------------------------------------

be made in dollars and in immediately available funds, no later than 3:00 p.m.
(Dallas time) on the date specified herein. Any payment received by the Bank
later than 3:00 p.m. (Dallas time) on such date shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue.

        (b)  Subject to the provisions set forth in the definition of "Interest
Period" herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

        3.1    Taxes.    

        (a)  Subject to clause (c) below, any and all payments by the Company to
the Bank or under this Agreement and any other Loan Document shall be made free
and clear of, and without deduction or withholding for any Taxes, In addition,
the Company shall pay all Other Taxes.

        (b)  Without duplication of any amounts paid by the Company under
Sections 3.1(c)(i) and (iv), the Company agrees to indemnify and hold harmless
the Bank for the full amount of Taxes or Other Taxes (including any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section)
paid by the Bank and any liability (including penalties, interest, additions to
tax and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within 30 days after the date the Bank makes
written demand therefor.

        (c)  If the Company shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to the
Bank, then:

        (i)    the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) the Bank
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made;

        (ii)  the Company shall make such deductions and withholdings;

        (iii)  the Company shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

        (iv)  without duplication, the Company shall also pay to the Bank at the
time interest is paid, all additional amounts which the Bank specifies as
necessary to preserve the after-tax yield the Bank would have received if such
Taxes or Other Taxes had not been imposed.

        (d)  Within 30 days after the date of any payment by the Company of
Taxes or Other Taxes, the Company shall furnish the Bank the original or a
certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to the Bank.

        (e)  If the Company is required to pay additional amounts to the Bank
pursuant to subsection (c) of this Section, then the Bank shall use reasonable
efforts (consistent with legal and regulatory restrictions) to change the
jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Company which may thereafter accrue, if such change in the
judgment of the Bank is not otherwise materially disadvantageous to the Bank.

        3.2    Illegality.    

        (a)  If the Bank determines that the introduction of any Requirement of
Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law,

19

--------------------------------------------------------------------------------

has made it unlawful, or that any central bank or other Governmental Authority
has asserted that it is unlawful, for the Bank or its applicable Lending Office
to make Eurodollar Rate Loans, then, on notice thereof by the Bank to the
Company, any obligation of the Bank to make Eurodollar Rate Loans shall be
suspended until the Bank notifies the Company that the circumstances giving rise
to such determination no longer exist.

        (b)  If the Bank determines that it is unlawful to maintain any
Eurodollar Rate Loan, the Company shall, upon its receipt of notice of such fact
and demand from the Bank, prepay in full such Eurodollar Rate Loans of the Bank
then outstanding, together with interest accrued thereon and amounts required
under Section 3.4, either on the last day of the Interest Period thereof, if the
Bank may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if the Bank may not lawfully continue to maintain such
Eurodollar Rate Loan. If the Company is required to so prepay any Eurodollar
Rate Loan, then concurrently with such prepayment, the Company shall borrow from
the Bank, in the amount of such repayment, a Base Rate Loan or otherwise pay
such Loan and all accrued interest thereon in full in cash.

        (c)  Before giving any notice under this Section, the Bank shall
designate a different Lending Office with respect to its Eurodollar Rate Loans
if such designation will avoid the need for giving such notice or making such
demand and will not, in the judgment of the Bank, be illegal or otherwise
disadvantageous to the Bank.

        3.3    Increased Costs and Reduction of Return.    

        (a)  If the Bank determines that, due to either (i) the introduction of
or any change (other than any change by way of imposition of or increase in
reserve requirements included in the calculation of the Eurodollar Rate or in
respect of the assessment rate payable by the Bank to the FDIC for insuring U.S.
deposits) in or in the interpretation of any law or regulation or (ii) the
compliance by the Bank with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to the Bank of agreeing to make or making,
funding or maintaining any Eurodollar Rate Loans, then the Company shall be
liable for, and shall from time to time, upon demand, pay to the Bank,
additional amounts as are sufficient to reimburse the Bank for the costs
associated with such increased costs.

        (b)  If the Bank shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or its
Lending Office) or any corporation controlling the Bank with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank
and (taking into consideration the Bank's or such corporation's policies with
respect to capital adequacy and the Bank's desired return on capital) determines
that the amount of such capital is to be increased as a consequence of the
Commitments, loans, credits or obligations under this Agreement, then, upon
demand of the Bank to the Company, the Company shall pay to the Bank, from time
to time as specified by the Bank, amounts sufficient to reimburse the Bank for
the additional costs resulting from such increase.

        3.4    Funding Losses.    The Company shall reimburse the Bank and hold
the Bank harmless from any loss or expense which the Bank may sustain or incur
as a consequence of:

        (a)  the failure of the Company to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

20

--------------------------------------------------------------------------------

        (b)  the failure of the Company to borrow, continue or convert a Loan
after the Company has given a Notice of Borrowing or a Notice of
Conversion/Continuation;

        (c)  the failure of the Company to make any prepayment in accordance
with any notice delivered under Section 2.6;

        (d)  the prepayment or other payment (including after acceleration
thereof) of an Eurodollar Rate Loan on a day that is not the last day of the
relevant Interest Period; or

        (e)  the automatic conversion under Section 2.4 of any Eurodollar Rate
Loan to a Base Rate Loan on a day that is not the last day of the relevant
Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Company to the Bank under this
Section and under Section 3.3(a), each Eurodollar Rate Loan made by the Bank
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Eurodollar Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan is
in fact so funded.

        3.5    Inability to Determine Rates.    If the Bank determines that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Bank of funding such Loan, the Bank will promptly
so notify the Company. Thereafter, the obligation of the Bank to make or
maintain Eurodollar Rate Loans, as the case may be, hereunder shall be suspended
until the Bank revokes such notice in writing. Upon receipt of such notice, the
Company may revoke any Notice of Borrowing or Notice of Conversion/Continuation
then submitted by it. If the Company does not revoke such notice, the Bank shall
make, convert or continue the Loans, as proposed by the Company, in the amount
specified in the applicable notice submitted by the Company, but such Loans
shall be made, converted or continued as Base Rate Loans instead of Eurodollar
Rate Loans, as the case may be.

        3.6    Certificates of Bank.    In the event of the Bank claiming
reimbursement or compensation under this Article III, the Bank shall deliver to
the Company a certificate setting forth in reasonable detail the amount payable
to the Bank hereunder and such certificate shall be conclusive and binding on
the Company unless objected to by the Company in writing within 30 days of the
Company receiving such certificate.

        3.7    Survival.    The agreements and obligations of the Company in
this Article III shall survive the payment of all other Obligations.

ARTICLE IV
CONDITIONS PRECEDENT

        4.1    Conditions of Effectiveness.    The effectiveness of this
Agreement is subject to the condition that the Bank shall have received all of
the following, in form and substance and dated a date satisfactory to the Bank:

        (a)  Credit Agreement and Notes. This Agreement and the Notes executed
by each party thereto;

        (b)  Resolutions; Incumbency.

21

--------------------------------------------------------------------------------

        (i)    Copies of the resolutions of the board of directors of the
Company authorizing the transactions contemplated hereby, certified as of the
Closing Date by the Secretary or an Assistant Secretary of the Company; and

        (ii)  a certificate of the Secretary or Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Loan Documents to be delivered by it hereunder;

        (c)  Organization Documents; Good Standing. Each of the following
documents:

        (i)    the articles or certificate of incorporation and the bylaws of
the Company as in effect on the Closing Date, certified by the Secretary or
Assistant Secretary of the Company as of the Closing Date; and

        (ii)  a good standing and tax good standing certificate for the Company
from the Secretary of State (or similar, applicable Governmental Authority) of
its state of incorporation and each state where the Company is qualified to do
business as a foreign corporation as of a recent date, together with a
bring-down certificate by facsimile, dated the date of the effectiveness of this
Agreement;

        (d)  Legal Opinion. An opinion of each of Skadden, Arps, Slate, Meager &
Flom LLP and Hyman J. Lee, Jr., vice-president-legal of the Company, in each
case addressed to the Bank and together covering those matters addressed in
Exhibit D;

        (e)  Payment of Fees. Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on or
before the date of the effectiveness of this Agreement, together with Attorney
Costs of the Bank to the extent invoiced prior to or on such date, plus such
additional amounts of Attorney Costs as shall constitute the Bank's reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between the Company and the Bank); including any such
costs, fees and expenses arising under or referenced in Sections 2.9 and 9.4;

        (f)    Interest and Fees Under the Existing Agreement. Evidence of
payment by the Company of all accrued and unpaid interest and fees under the
Existing Agreement to the Closing Date (which may be satisfied with proceeds
from the initial Loan made hereunder);

        (g)  Certificate. A certificate signed by a Responsible Officer, dated
as of such date, stating that:

        (i)    the representations and warranties contained in Article V are
true and correct on and as of such date, as though made on and as of such date;

        (ii)  no Default or Event of Default exists on the date of the
effectiveness;

        (iii)  except as disclosed in publicly available filings made with the
SEC, there has occurred since December 31, 2001, no event or circumstance that
has resulted or would reasonably be expected to result in a Material Adverse
Effect; and

        (iv)  all necessary material governmental, creditor, shareholder, and
third party approvals in connection with the transactions contemplated herein
have been obtained and remain in effect, and all applicable waiting periods
shall have expired without, in all such cases, any action being taken by any
competent authority that restrains, prevents, or imposes materially adverse
conditions upon the consummation of the transaction contemplated hereby;

22

--------------------------------------------------------------------------------





        (h)  A.M. Best Rating. Evidence that the Financial Strength/Claims
Paying rating of the Insurance Subsidiaries by A.M. Best Company, Inc. is not
less than A- on the Closing Date; and

        (i)    Other Documents. Such other approvals, opinions, documents or
materials as the Bank may reasonably request.

        4.2    Conditions to All Borrowings.    The obligation of the Bank to
make any Loan to be made by it (including its initial Loan) is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:

        (a)  Notice of Borrowing. The Bank shall have received a Notice of
Borrowing;

        (b)  Continuation of Representations and Warranties. The representations
and warranties in Article V (other than those contained in Section 5.5) shall be
true and correct on and as of such Borrowing Date with the same effect as if
made on and as of such Borrowing Date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct as of such earlier date); and

        (c)  No Existing Default. No Default or Event of Default shall exist or
shall result from such Borrowing.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

        The Company represents and warrants to the Bank that:

        5.1    Corporate Existence and Power.    The Company and each of its
Subsidiaries:

(a)is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation;

(b)has the power and authority and all material governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;

(c)is duly qualified and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license, except to the extent
that failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect; and

(d)is in compliance with all Requirements of Law, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

        5.2    Corporate Authorization; No Contravention.    The execution,
delivery and performance by the Company of this Agreement and each other Loan
Document, have been duly authorized by all necessary corporate action, and do
not and will not:

        (a)  contravene the terms of any of the Company's Organization
Documents;

        (b)  conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which the Company is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Company or its property is subject; or

        (c)  violate any Requirement of Law.

        5.3    Governmental Authorization.    No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with

23

--------------------------------------------------------------------------------

the execution, delivery or performance by, or enforcement against, the Company
of the Agreement or any other Loan Document.

        5.4    Binding Effect.    This Agreement and each other Loan Document to
which the Company is a party constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability.

        5.5    Litigation.    Except as specifically disclosed in Schedule 5.5,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, or its
Subsidiaries or any of their respective properties that:

        (a)  purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

        (b)  would reasonably be expected to have a Material Adverse Effect.

        5.6    No Default.    As of the Closing Date, no Default or Event of
Default exists or would result from the incurring of any Obligations by the
Company. As of the Closing Date, neither the Company nor any Subsidiary is in
default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect, or that would, if such default had
occurred after the Closing Date, create an Event of Default under
Section 8.1(e).

        5.7    ERISA Compliance.    Except as specifically disclosed in
Schedule 5.7:

        (a)  Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law, except
to the extent any such non-compliance would not reasonably be expected to have a
Material Adverse Effect. The Company and each ERISA Affiliate has made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

        (b)  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
would reasonably be expected to result in a Material Adverse Effect.

        (c)  No ERISA Event has occurred or is reasonably expected to occur
except to the extent such ERISA Event would not reasonably be expected to have a
Material Adverse Effect.

        5.8    Use of Proceeds.    The proceeds of the Loans are to be used
solely for the purposes set forth in and permitted by Section 6.10 and
Section 7.7.

        5.9    Title to Properties.    The Company and each Subsidiary have
title to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of their respective businesses, except for such defects
in title as would not, individually or in the aggregate, have a Material Adverse
Effect. As of the Closing Date, the property of the Company and its Subsidiaries
is subject to no Liens, other than Permitted Liens.

        5.10    Taxes.    The Company and its Subsidiaries have filed all
Federal and other material tax returns and reports required to be filed, and
have paid all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with

24

--------------------------------------------------------------------------------


GAAP or (b) for which appropriate extensions have been obtained. There is no
proposed tax assessment against the Company or any Subsidiary that would
reasonably be expected to have a Material Adverse Effect.

        5.11    Financial Condition.    

        (a)  The audited consolidated financial statements of the Company and
its Subsidiaries dated December 31, 2001 and the unaudited consolidated
financial statements of the Company and its Subsidiaries dated June 30, 2002
and, in each case, the related consolidated statements of income or operations,
shareholders' equity and cash flows for the fiscal year or fiscal quarter ended
on that date:

        (i)    were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, subject to ordinary, good faith year end audit adjustments; and

        (ii)  fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby.

        (b)  Since December 31, 2001, there has been no Material Adverse Effect,
except as disclosed in publicly available filings made with the SEC prior to the
date hereof.

        5.12    Environmental Matters.    

        (a)  Except as specifically disclosed in Schedule 5.12, the on-going
operations of the Company and each of its Subsidiaries comply in all material
respects with all Environmental Laws, except where noncompliance therewith would
not reasonably be expected to have a Material Adverse Effect.

        (b)  Except as specifically disclosed in Schedule 5.12, the Company and
each of its Subsidiaries have obtained all licenses, permits, authorizations and
registrations required under any Environmental Law ("Environmental Permits") and
the Company and each of its Subsidiaries are in compliance with all material
terms and conditions of such Environmental Permits, except where failure to meet
such requirements or noncompliance with such terms and conditions would not
reasonably be expected to have a Material Adverse Effect.

        (c)  Except as specifically disclosed in Schedule 5.12, there are no
Hazardous Materials existing with respect to any property of the Company or any
Subsidiary, or arising from operations prior to the Closing Date, of the Company
or any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

        5.13    Regulated Entities.    None of the Company, any Person
controlling the Company, or any Subsidiary, is an "Investment Company" within
the meaning of the Investment Company Act of 1940. The Company is not subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness.

        5.14    No Burdensome Restrictions.    Neither the Company nor any
Subsidiary is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, that
would reasonably be expected to have a Material Adverse Effect.

        5.15    Copyrights, Patents, Trademarks and Licenses. etc.    The
Company or its Subsidiaries own or are licensed or otherwise have the right to
use all of the patents, trademarks, service marks, trade names, copyrights,
authorizations and other rights that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Subsidiary

25

--------------------------------------------------------------------------------


infringes upon any rights held by any other Person. Except as specifically
disclosed in Schedule 5.5, no claim or litigation regarding any of the foregoing
is pending or threatened, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to the knowledge of the Company, proposed, which, in either case, would
reasonably be expected to have a Material Adverse Effect.

        5.16    Subsidiaries.    As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Schedule 5.16 hereto.

        5.17    Insurance.    Except as specifically disclosed in Schedule 5.17,
the properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or such Subsidiary operates.

        5.18    Full Disclosure.    None of the representations or warranties
made by the Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company or any Subsidiary in connection with the Loan
Documents, contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.

ARTICLE VI
AFFIRMATIVE COVENANTS

        So long as the Bank shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, unless the Bank waives
compliance in writing:

        6.1    Financial Statements.    The Company shall deliver to the Bank:

        (a)  as soon as available, but not later than one hundred (100) days
after the end of each fiscal year, a copy of the audited consolidated and
unaudited consolidating balance sheet of the Company and its Subsidiaries as at
the end of such year and the related consolidated and consolidating statements
of income or operations, shareholders' equity and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, and accompanied by the opinion of PricewaterhouseCoopers, LLP or
another nationally-recognized independent public accounting firm ("Independent
Auditor") which report shall state that such consolidated financial statements
present fairly the financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years. Such opinion shall not
be qualified or limited because of a restricted or limited examination by the
Independent Auditor of any material portion of the Company's or any Subsidiary's
records;

        (b)  as soon as available, but not later than fifty (50) days after the
end of each of the first three fiscal quarters of each fiscal year, a copy of
the unaudited consolidated and consolidating balance sheet of the Company and
its Subsidiaries as of the end of such quarter and the related consolidated
statements of income, shareholders' equity and cash flows for the period
commencing on the first day and ending on the last day of such quarter (or, at
the option of the Company, its 10-Q filing for such fiscal quarter);

        (c)  as soon as possible, but in any event within one hundred twenty
(120) days after the end of each fiscal year of ZIC, a copy of the Annual
Statement of ZIC and its Subsidiaries on a combined basis, in each case, for
such fiscal year prepared in accordance with SAP;

26

--------------------------------------------------------------------------------




        (d)  as soon as possible, but in any event within sixty (60) days after
the end of each of the first three fiscal quarters of each fiscal year of ZIC, a
copy of the quarterly statement of ZIC and its Subsidiaries on a combined basis,
in each case, for such fiscal quarter, all prepared in accordance with SAP and
accompanied by the certification of the chief financial officer or a
vice-president with responsibility for or knowledge of financial matters of ZIC
and its Subsidiaries that (i) such quarterly financial statement has been
prepared principally for the internal use of management and is not required by,
or filed with, any regulatory agencies, (ii) such quarterly statement contains
combined data for and the consolidated financial statements of Zenith Insurance
Company with its wholly owned affiliated Property and Casualty Insurers
(including ZNAT Insurance Company and Zenith Star Insurance Company) that, to
the best of the certifying officer's information, knowledge and belief, were
compiled in accordance with the NAIC instructions for the completion of
quarterly statements and (iii) for purposes of such quarterly financial
statements, all significant intercompany balances and transactions have been
eliminated in consolidation;

        (e)  within thirty (30) days after being delivered to ZIC, any final
Triennial Examination Report issued by the applicable Department;

        (f)    within one hundred twenty (120) days after the close of each
fiscal year of ZIC, a copy of the "Statement of Actuarial Opinion" and "Combined
Management Discussion and Analysis" for ZIC and its Subsidiaries which is
provided to the applicable Department (or equivalent information should such
Department no longer require such a statement) as to the adequacy of loss
reserves of ZIC and its Subsidiaries. Such opinion shall be in the format
prescribed by the Applicable Insurance Code of the state of domicile of ZIC.

        6.2    Certificates; Other Information.    The Company shall furnish to
the Bank:

        (a)  concurrently with the delivery of the financial statements referred
to in Sections 6.1(a) and (b), a Compliance Certificate executed by a
Responsible Officer;

        (b)  promptly, copies of all financial statements and reports that the
Company sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 10K, 10Q and 8K) that
the Company or any Subsidiary may make to, or file with, the SEC or that ZIC and
its Subsidiaries on a combined basis may make to, or file with, the Department;

        (c)  promptly, copies of all material Insurance Holding Company System
Act filings with Governmental Authorities by the Company or any of its
Subsidiaries, including, without limitation, filings which seek approval of
Governmental Authorities with respect to transactions between the Company and
its Affiliates;

        (d)  within five (5) Business Days of notice, notice of actual
suspension, termination or revocation of any License or restriction thereon
(material to the Insurance Subsidiaries taken as a whole) of any of the
Insurance Subsidiaries by any Governmental Authority or of receipt of notice
from any Governmental Authority notifying any of the Insurance Subsidiaries of a
hearing (not withdrawn within ten (10) days) relating to such a suspension,
termination, revocation or restriction, including any request by a Governmental
Authority that commits any of the Insurance Subsidiaries to take, or refrain
from taking, any action that affects the authority of any of the Insurance
Subsidiaries to conduct its business in each case only if the underlying event
would reasonably be expected to have a Material Adverse Effect; and

        (e)  promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, the Bank may
from time to time reasonably request.

        6.3    Notices.    The Company shall promptly notify the Bank:

27

--------------------------------------------------------------------------------

        (a)  of the occurrence of any Default or Event of Default;

        (b)  of (i) any breach or non-performance of, or any default under, any
Contractual Obligation of the Company or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect; and (ii) any dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between the Company or any of its Subsidiaries and any Governmental Authority
which would result in a Material Adverse Effect;

        (c)  of the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Subsidiary (i) in which
the amount of damages claimed, if awarded, would result in a Material Adverse
Effect, (ii) in which injunctive or similar relief is sought and that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, or (iii) in which the relief sought is an injunction or other stay of
the performance of this Agreement or any Loan Document;

        (d)  of (i) any and all enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened against
the Company or any Subsidiary or any of their respective properties pursuant to
any applicable Environmental Laws, and (ii) all other Environmental Claims, that
in each case would reasonably be expected to have a Material Adverse Effect;

        (e)  of any of the following events affecting the Company unless such
event would not reasonably be expected to have a Material Adverse Effect,
together with a copy of any notice with respect to such event that may be
required to be filed with a Governmental Authority and any notice delivered by a
Governmental Authority to the Company with respect to such event:

        (i)    an ERISA Event;

        (ii)  the adoption of any amendment to a Plan, if such amendment results
in a material increase in contributions or Unfunded Pension Liability; or

        (iii)  the commencement of contributions to any Plan subject to
Section 412 of the Code;

        (f)    of any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Subsidiaries;

        (g)  within three (3) Business Days of such notice, of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of any of the Insurance Subsidiaries and
within three (3) Business Day of the Company having knowledge thereof, of any
agent or managing general agent thereof, that would be reasonably expected to
have a Material Adverse Effect; and

        (h)  of notice of any change in the rating of the Company's
non-credit-enhanced, senior unsecured long-term debt by Moody's and/or of the
Company's counterparty credit rating by S&P.

        Each notice under this Section shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein in form and substance reasonably satisfactory to the Bank.

        6.4    Preservation of Corporate Existence Etc.    The Company shall,
and shall cause each Significant Subsidiary to:

        (a)  preserve and maintain in full force and effect its corporate (or
other) existence and good standing under the laws of its state or jurisdiction
of incorporation or organization;

        (b)  preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its

28

--------------------------------------------------------------------------------




business, except where failure to do so would not reasonably be expected to
result in a Material Adverse Effect;

        (c)  use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and

        (d)  preserve or renew all of its registered patents, trademarks, trade
names, service marks and Licenses, the non-preservation of which would
reasonably be expected to have a Material Adverse Effect.

        6.5    Maintenance of Property.    The Company shall maintain, and shall
cause each Subsidiary to maintain, and preserve all its property which is used
or useful in its business in good working order and condition, ordinary wear and
tear excepted and make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. The Company and each Subsidiary
shall use the standard of care typical in the industry in the operation and
maintenance of its facilities except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

        6.6    Insurance.    Except as disclosed on Schedule 5.17, the Company
shall maintain, and shall cause each of its Subsidiaries to maintain, with
financially sound and reputable independent insurers, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons; including workers' compensation insurance, public
liability and property and casualty insurance. Upon request of the Bank, the
Company shall furnish the Bank, at reasonable intervals (but not more than once
per calendar year) a certificate of a Responsible Officer of the Company setting
forth the nature and extent of all insurance maintained by the Company and its
Subsidiaries in accordance with this Section.

        6.7    Payment of Obligations.    The Company shall, and shall cause
each Subsidiary to, pay and discharge as the same shall become due and payable,
all their respective material obligations and liabilities except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, including:

        (a)  all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary;

        (b)  all lawful claims which, if unpaid, would by law become a Lien upon
its property; and

        (c)  all indebtedness, as and when due and payable (after giving effect
to applicable grace periods), but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

        6.8    Compliance with Laws.    The Company shall comply, and shall
cause each Subsidiary (or, in the case of ERISA, each ERISA Affiliate in which
the Company owns a controlling interest) to comply, in all material respects
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business (including the Federal Fair Labor Standards Act, ERISA
and the Environmental Laws), except such as may be contested in good faith or as
to which a bona fide dispute may exist.

        6.9    Inspection of Property and Books and Records.    The Company
shall maintain and shall cause each Subsidiary to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company and such Subsidiary.
The Company shall permit, and

29

--------------------------------------------------------------------------------


shall cause each Subsidiary to permit, representatives and independent
contractors of the Bank to visit and inspect any of their respective properties,
to examine their respective corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, Responsible Officers, and
independent public accountants (at which discussions the Company's
representatives may be present unless a Default has occurred and is continuing),
all at the expense of the Bank and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, when a Default exists the Bank
may do any of the foregoing at the expense of the Company at any time during
normal business hours and without advance notice.

        6.10    Use of Proceeds.    The Company shall use the proceeds of the
Loans for the capitalization of ZIC, for working capital, other general
corporate purposes and acquisitions that are negotiated and consummated with the
consent of the company to be acquired and, in each case that are not in
contravention of any Requirement of Law or of any Loan Document.

        6.11    Further Assurances.    The Company shall ensure that all written
information, exhibits and reports furnished to the Bank do not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, and will promptly disclose to the Bank and
correct any material misstatement or omission that may be discovered therein or
in any Loan Document or in the execution or acknowledgement thereof.

        6.12    S&P Rating Maintenance.    The Company shall maintain its
capital structure and conduct its business operations such that the implied
counterparty credit rating of the Company by S&P shall be at least BB.

ARTICLE VII
NEGATIVE COVENANTS

        So long as the Bank shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, unless the Bank waives
compliance in writing:

        7.1    Limitation on Liens.    The Company shall not directly or
indirectly, make, create, incur, assume or suffer to exist any Lien upon or with
respect to any part of its property, whether now owned or hereafter acquired,
other than Permitted Liens.

        7.2    Disposition of Assets.    The Company shall not, and shall not
suffer or permit any Significant Subsidiary to, make a Disposition of (whether
in one or a series of transactions) any property (including accounts and notes
receivable, with or without recourse) or enter into any agreement to do so,
except:

        (a)  in the ordinary course of business and consistent with past
practices;

        (b)  Dispositions made for fair market value; provided, that at the time
of any Disposition under this clause (b), no Event of Default shall exist or
shall result from such Disposition;

        (c)  Dispositions permitted under Section 7.3; and

        (d)  Dispositions (i) made by the Company to any of its Significant
Subsidiaries or Wholly-Owned Subsidiaries or (ii) by any of the Company's
Significant Subsidiaries to the Company, any other Significant Subsidiary or any
Wholly-Owned Subsidiary.

        7.3    Consolidations and Mergers.    The Company shall not, and shall
not suffer or permit any Significant Subsidiary to, merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose

30

--------------------------------------------------------------------------------

of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except:

        (a)  any Subsidiary may merge with the Company, provided that the
Company shall be the continuing or surviving corporation, or with any one or
more Subsidiaries; provided, that if any transaction shall be between a
Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be
the continuing or surviving corporation;

        (b)  any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Company or another
Wholly-Owned Subsidiary;

        (c)  a merger where the Company or one of its Subsidiaries is the
surviving corporation in the merger and no Default exists immediately prior to
or immediately following such merger; and

        (d)  Perma-Bilt may sell all or substantially all of its assets to a
non-Affiliate third party on or before December 31, 2002.

        7.4    Loans and Investments.    Upon the completion of the sale
permitted by Section 7.3(d), the Company shall not and shall not permit any
Subsidiary to make further extensions of credit or make further investments in
Perma-Bilt.

        7.5    Limitation on Indebtedness.    The Company shall not permit its
Insurance Subsidiaries to create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any Indebtedness
defined in clauses (a), (c), (d) or (f) of the definition thereof exceeding
$20,000,000 at any one time outstanding.

        7.6    Transactions with Affiliates.    The Company shall not, and shall
not suffer or permit any Subsidiary to, enter into any transaction (other than
(i) pooling arrangements entered into in the ordinary course of business between
Insurance Subsidiaries, (ii) the tax-sharing agreement between the Company and
its Subsidiaries, (iii) the cost-sharing agreement between the Company and its
Subsidiaries, and (iv) other transactions between Subsidiaries, or between the
Company and a Subsidiary, in each case in the ordinary course of business) with
any Affiliate of the Company, except upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would obtain in a comparable
arm's-length transaction with a Person not an Affiliate of the Company or such
Subsidiary.

        7.7    Use of Proceeds.    The Company shall not, and shall not suffer
or permit any Subsidiary to, use any portion of the Loan proceeds, directly or
indirectly, (a) in a manner that would cause the Bank to violate or not to
comply with Regulations T, U or X of the FRB, (b) to repay or otherwise
refinance indebtedness of the Company or others incurred to purchase or carry
Margin Stock, (c) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (d) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Exchange Act, unless such transaction is permitted by
Section 6.10 and, to the extent permitted by law, the name of the Bank shall not
be made available to the public.

        7.8    Change in Business.    The Company shall not, and shall not
suffer or permit any Significant Subsidiary to, engage in any material line of
business substantially different from those lines of business (and activities
related or incidental thereto) carried on by the Company and its Significant
Subsidiaries on the date hereof.

        7.9    Accounting Changes.    The Company shall not, and shall not
suffer or permit any Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP or
SAP, or change the fiscal year of the Company or of any Subsidiary.

31

--------------------------------------------------------------------------------

        7.10    Minimum Surplus.    The Company shall not permit Capital and
Surplus of ZIC as reported on a combined basis to be less than $220,000,000 as
of the end of any fiscal quarter.

        7.11    Debt to Total Capitalization.    The Company shall not permit
the Debt to Total Capitalization Ratio to exceed .25:1 as of the end of any
fiscal quarter.

        7.12    Risk-Based Capital.    The Company shall not permit the
Risk-Based Capital of ZIC, as reported on a combined basis as of the end of any
fiscal quarter, to fall below 150%.

        7.13    Interest Coverage Ratio.    The Company shall not permit the
Interest Coverage Ratio to be less than 3.00:1 as of the end of any fiscal
quarter.

ARTICLE VIII
EVENTS OF DEFAULT

        8.1    Event of Default.    Any of the following shall constitute an
"Event of Default":

        (a)  Non-Payment. The Company fails to pay, (i) when and as required to
be paid herein, any amount of principal of any Loan, or (ii) within five
(5) days after the same becomes due, any interest, fee or any other amount
payable hereunder or under any other Loan Document;

        (b)  Representation or Warranty. Any representation or warranty by the
Company or any Subsidiary made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, any Subsidiary, or any Responsible Officer, furnished at any time under
this Agreement, or in or under any other Loan Document, is incorrect in any
material respect on or as of the date made;

        (c)  Specific Defaults. The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.3 (a) or in
Article VII;

        (d)  Other Defaults. The Company fails to perform or observe any other
term or covenant contained in this Agreement or any other Loan Document, and
such default shall continue unremedied for a period of 30 days after the date
upon which written notice thereof is given to the Company by the Bank; provided,
that if the default cannot be cured within 30 days after such notice but the
Company commences a cure within 30 days and the default is ultimately cured
within 90 days of such notice, then no Event of Default shall be deemed to have
occurred hereunder;

        (e)  Cross-Payment and Acceleration. The Company or any Subsidiary
(i) fails to make any payment in respect of any Indebtedness defined in clauses
(a), (c), (d) or (f) or any Contingent Obligations related thereto having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure; or (ii) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure if the effect of such failure, event or condition is to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity, or such Contingent Obligation to become payable or cash collateral in
respect thereof to be demanded;

        (f)    Insolvency; Voluntary Proceedings. The Company or any Significant
Subsidiary (i) ceases or fails to be Solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or

33

--------------------------------------------------------------------------------




otherwise; (ii) voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing;

        (g)  Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against the Company or any Significant Subsidiary, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of the Company's or any Significant
Subsidiary's properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) the Company or any Significant Subsidiary
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) the Company or any Significant
Subsidiary acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business;

        (h)  ERISA. (i) An ERISA Event shall occur with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $10,000,000; or (ii) the
aggregate amount of Unfunded Pension Liability among all Plans at any time
exceeds $10,000,000; or (iii) the Company or any ERISA Affiliate shall fail to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000;

        (i)    Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company or any Subsidiary involving in the aggregate a liability (to the extent
not covered by independent third-party insurance as to which the insurer does
not deny coverage) as to any single or related series of transactions, incidents
or conditions, of $10,000,000 or more, and the same shall remain unsatisfied,
unvacated or unstayed pending appeal for a period of the longer of (i) 30 days
after the entry thereof or (ii) the expiration of the applicable period for
filing notice of an appeal;

        (j)    Non-Monetary Judgments. Any non-monetary judgment, order or
decree is entered against the Company or any Significant Subsidiary which does
or would reasonably be expected to have a Material Adverse Effect, and there
shall be any period of 30 consecutive days during which such judgment is not
vacated or a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect;

        (k)  Change of Control. There occurs any Change of Control, or either
Stanley Zax or William Owen shall, for any reason, cease to be actively involved
in the day-to-day management and operations of the Company; or

        (l)    Loss of Licenses. Any Governmental Authority revokes or fails to
renew any material insurance license, permit or franchise of the Company or any
Significant Subsidiary, or the Company or any Significant Subsidiary for any
reason loses any material insurance license, permit or franchise, or the Company
or any Significant Subsidiary suffers the imposition of any restraining order,
escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any material insurance license,
permit or franchise.

        8.2    Remedies.    If any Event of Default occurs, the Bank may:

        (a)  declare the Commitment to be terminated, whereupon such Commitment
shall be terminated;

34

--------------------------------------------------------------------------------

        (b)  declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and

        (c)  exercise all rights and remedies available to it under the Loan
Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.1(in the case of clause (i) of subsection (g) upon the
expiration of the 60-day period mentioned therein), the obligation of the Bank
to make Loans shall automatically terminate and the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Bank.

        8.3    Rights Not Exclusive.    The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

ARTICLE IX
MISCELLANEOUS

        9.1    Amendments and Waivers.    No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by the Company therefrom, shall be effective unless the
same shall be in writing and signed by the Bank and the Company, and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

        9.2    Notices.    

        (a)  All notices and other communications shall be in writing and
mailed, faxed or delivered, to the address or facsimile number specified for
notices on Schedule 9.2; or, as directed to the Company or the Bank, to such
other address as shall be designated by such party in a written notice to the
other party.

        (b)  All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon receipt, or if delivered, upon
delivery; except that notices pursuant to Article II shall not be effective
until actually received by the Bank.

        (c)  Any agreement of the Bank herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Company. The Bank shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Company to give such notice and the
Bank shall not have any liability to the Company or other Person on account of
any action taken or not taken by the Bank in reliance upon such telephonic or
facsimile notice. The obligation of the Company to repay the Loans shall not be
affected in any way or to any extent by any failure by the Bank to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Bank of a confirmation which is at variance with the terms understood by the
Bank to be contained in the telephonic or facsimile notice.

        9.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

35

--------------------------------------------------------------------------------

        9.4    Costs and Expenses.    The Company shall:

        (a)  whether or not the transactions contemplated hereby are
consummated, pay or reimburse the Bank within five Business Days after demand
(subject to Section 4.1(e)) for all costs and expenses incurred by the Bank in
connection with the preparation, delivery and execution of this Agreement and
the other Loan Documents and any amendment, supplement, waiver or modification
to (whether or not the transactions contemplated hereby or thereby are
consummated), this Agreement, any Loan Document and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including reasonable Attorney
Costs incurred by the Bank with respect thereto; and

        (b)  pay or reimburse the Bank within five Business Days after demand
(subject to Section 4.1(e)) for all costs and expenses (including Attorney
Costs) incurred by it in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or any other Loan
Document (including in connection with any "workout" or restructuring regarding
the Loans, and including in any Insolvency Proceeding or appellate proceeding).

        The agreements in this Section shall survive the termination of the
Commitment and repayment of all other Obligations.

        9.5    Company Indemnification.    

        (a)  Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify, defend and hold the Bank and its
officers, directors, employees, counsel, agents and attorneys-in-fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans) be imposed on, incurred by or asserted against any such
Indemnified Person in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby or the consummation of the
transactions contemplated thereby, (b) the Commitment or the Loans or the use or
the proposed use of the proceeds therefrom, or (c) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnified Person is a party thereto (all the foregoing, collectively, the
"Indemnified Liabilities"), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnified Person; provided
that such indemnity shall not, as to any Indemnified Person, be available to the
extent that such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Person. No Indemnified Person shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this
Section 9.5 shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Commitment and
the repayment, satisfaction or discharge of all other Obligations.

36

--------------------------------------------------------------------------------

        (b)  Defense. At the election of any Indemnified Person, the Company
shall defend such Indemnified Person using legal counsel satisfactory to such
Indemnified Person in such Person's sole discretion, at the sole cost and
expense of the Company.

        9.6    Marshalling; Payments Set Aside.    The Bank shall not be under
any obligation to marshal any assets in favor of the Company or any other Person
or against or in payment of any or all of the Obligations. To the extent that
the Company makes a payment to the Bank, or the Bank exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the Bank
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then to the extent of
such recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred.

        9.7    Successors and Assigns.    The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns, except that the Company may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Bank.

        9.8    Assignments, Participations, etc.    

        (a)  The Bank may, with the written consent of the Company at all times
other than during the existence of an Event of Default, which consent shall not
be unreasonably withheld, at any time assign and delegate to one or more
Eligible Assignees (provided that no written consent of the Company shall be
required in connection with any assignment and delegation by a Bank to an
Eligible Assignee that is an Affiliate of the Bank) (each an "Assignee") all, or
any ratable part of all, of the Loans, the Commitment and the other rights and
obligations of the Bank hereunder, in a minimum amount of $10,000,000; provided,
however, that the Company may continue to deal solely and directly with the Bank
in connection with the interest so assigned to an Assignee until (i) written
notice of such assignment, together with payment instructions, addresses and
related information with respect to the Assignee, shall have been given to the
Company by the Bank and the Assignee; and (ii) the Bank and its Assignee shall
have delivered to the Company an Assignment and Acceptance in the form of
Exhibit E ("Assignment and Acceptance") together with any Note or Notes subject
to such assignment and any tax forms required to be provided by the Assignee
under Section 6 of the Assignment and Acceptance.

        (b)  The Bank may at any time sell to one or more Persons which would
qualify as an Eligible Assignee (a "Participant") participating interests in any
Loans, the Commitment and the other interests of the Bank (the "originating
Bank") hereunder and under the other Loan Documents; provided, however, that
(i) the originating Bank's obligations under this Agreement shall remain
unchanged, (ii) the originating Bank shall remain solely responsible for the
performance of such obligations, (iii) the Company shall continue to deal solely
and directly with the originating Bank in connection with the originating Bank's
rights and obligations under this Agreement and the other Loan Documents, and
(iv) no Bank shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would do any of the following:

        (A)  increase or extend any Commitment;

        (B)  postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
hereunder or under any other Loan Document; or

37

--------------------------------------------------------------------------------




        (C)  reduce the principal of, or the rate of interest specified herein
on any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document.

In the case of any such participation, the Participant shall be entitled to the
benefit of (and shall be obligated under) Sections 3.1, 3.3 (in each case, so
long as it agrees to be bound by Section 3.6) and 9.5 as though it were also a
Bank hereunder, and if amounts outstanding under this Agreement are due and
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as the Bank under this Agreement.
Notwithstanding the foregoing, no Participant shall be entitled to receive a
greater payment under Sections 3.1 and 3.3 than the Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the Company has consented thereto in writing at the time of the sale of
such participation or otherwise prior to such payment.

        (c)  Notwithstanding any other provision in this Agreement, the Bank may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and the Note held by it in favor of
any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

        9.9    Set-off.    In addition to any rights and remedies of the Bank
provided by law, if an Event of Default exists or the Loans have been
accelerated, the Bank is authorized at any time and from time to time, without
prior notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, the Bank to or for the credit or
the account of the Company (excluding any account that is expressly designated
as a custodial or trust account on the books and records of the Bank) against
any and all Obligations owing to the Bank, now or hereafter existing,
irrespective of whether or not the Bank shall have made demand under this
Agreement or any Loan Document and although such Obligations may be contingent
or unmatured. The Bank agrees promptly to notify the Company after any such
set-off and application made by the Bank; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.

        9.10    Counterparts.    This Agreement may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.

        9.11    Severability.    The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

        9.12    No Third Parties Benefited.    This Agreement is made and
entered into for the sole protection and legal benefit of the Company and the
Bank and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents.

        9.13    Governing Law and Jurisdiction.    

        (a)  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES; PROVIDED, THAT THE PARTIES SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.

38

--------------------------------------------------------------------------------

        (b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA
OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY AND THE BANK CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE COMPANY AND THE BANK IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE COMPANY AND THE BANK EACH WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY CALIFORNIA LAW.

        9.14    Waiver of Jury Trial.    THE COMPANY AND THE BANK WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE COMPANY AND THE BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

        9.15    Entire Agreement.    This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Company and the Bank, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

        9.16    Restatement of Existing Agreement.    The parties hereto agree
that, on the Closing Date, after all conditions precedent set forth in
Section 4.1 have been satisfied or waived: (a) this Agreement is intended to,
and does hereby, restate, amend, supersede, and replace the Existing Agreement
in its entirety; (b) the Notes executed pursuant to this Agreement replace and
supersede in their entirety (but do not extinguish, the indebtedness arising
under) the promissory notes issued pursuant to the Existing Agreement, which
existing promissory notes shall be promptly marked "canceled and replaced," and,
thereafter, delivered by the Bank to the Company; and (c) the entering into and
performance of their respective obligations under the Loan Documents and the
transactions evidenced hereby do not constitute a novation nor shall they be
deemed to have terminated, extinguished, or discharged the indebtedness under
the Existing Agreement, all of which indebtedness shall continue under and be
governed by this Agreement and the other Loan Documents, except as expressly
provided otherwise herein.

[REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.]

39

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as
ofthe day and year first above written.

    BANK OF AMERICA, N.A.
 
 
By:
 
/s/  JOAN L. D'AMICO      

--------------------------------------------------------------------------------

Joan L. D'Amico, Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as
ofthe day and year first above written.

    ZENITH NATIONAL INSURANCE CORP.
 
 
By:
 
/s/  STANLEY ZAX      

--------------------------------------------------------------------------------

Stanley Zax, Chairman and President

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF SEPTEMBER 30, 2002
BETWEEN
ZENITH NATIONAL INSURANCE CORP.
AND
BANK OF AMERICA, N.A.
("CREDIT AGREEMENT")

SCHEDULE 5.5: LITIGATION

        This Schedule 5.5 is being delivered pursuant to the Credit Agreement,
specifically Section 5.5 thereof. Capitalized terms used herein without specific
definition shall have the meanings ascribed thereto in the Credit Agreement.

        There is no matter to be disclosed.

--------------------------------------------------------------------------------

SCHEDULE 5.7: ERISA COMPLIANCE

        This Schedule 5.7 is being delivered pursuant to the Credit Agreement,
specifically Section 5.7 thereof. Capitalized terms used herein without specific
definition shall have the meanings ascribed thereto in the Credit Agreement.

        There is no matter to be disclosed.

--------------------------------------------------------------------------------

SCHEDULE 5.12: ENVIRONMENTAL MATTERS

        This Schedule 5.12 is being delivered pursuant to the Credit Agreement,
specifically Section 5.12 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

        There is no matter to be disclosed.

--------------------------------------------------------------------------------

SCHEDULE 5.16: SUBSIDIARIES

        This Schedule 5.16 is being delivered pursuant to the Credit Agreement,
specifically Section 5.16 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

        Zenith Development Corp.

        Zenith Insurance Company

CalRehab Services, Inc.
Perma-Bilt, A Nevada Corporation
Zenith Insurance Management Services, Inc
Zenith Star Insurance Company
Zenith Risk Management
ZNAT Insurance Company


1390 Main St., LLC
First and Central, LLC

--------------------------------------------------------------------------------



SCHEDULE 5.17: INSURANCE

        This Schedule 5.17 is being delivered pursuant to the Credit Agreement,
specifically Section 5.17 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

        Certain vehicles owned or leased by the Company and/or its Subsidiaries
are self-insured for vehicle physical damage or loss. ZNAT Insurance Company, a
Subsidiary of the Company, provides workers' compensation insurance to Zenith
Insurance Company and its Subsidiaries relative to any California operations.

--------------------------------------------------------------------------------

SCHEDULE 9.2: LENDING OFFICE; ADDRESSES FOR NOTICE

        This Schedule 9.2 is being delivered pursuant to the Credit Agreement,
specifically Sections 1.1 and 9.2 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

The Lending Office is:
(Eurodollar and Domestic)   Bank of America, N.A.
1850 Gateway Boulevard
Concord, CA 94520-3281
Attn: Eileen Rakish
Telephone: (925) 675-7485
Facsimile: (888) 969-9226
The address for notices to Company is:
 
Zenith National Insurance Corp.
21255 Califa St.
Woodland Hills, CA 91378
Attn: Stanley R. Zax
          Chairman and President
Telephone: 818/594-5211
Facsimile: 818/713-0177
The address for operational notices to Bank is:
 
Bank of America, N.A.
1850 Gateway Boulevard
Concord, CA 94520-3281
Attn: Eileen Rakish
Telephone: (925) 675-7485
Facsimile:    (888) 969-9226
The address for other notices to Bank is:
 
Bank of America, N.A.
901 Main St., 66th Floor
Dallas, TX 75202
Attn: Joan D'Amico, Managing Director
Telephone: (214) 209-3307
Facsimile: (214) 209-3742
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA 94520

Attention: Eileen Rakish

Ladies and Gentlemen:

        This Notice of Borrowing is delivered to you pursuant to Sections 2.3
and 4.2(a) of the Amended and Restated Credit Agreement dated as of
September 30, 2002 (as amended or modified, the "Credit Agreement"), between
Zenith National Insurance Corp., a Delaware corporation (the "Company") and Bank
of America, N.A. (the "Lender"). Unless otherwise defined herein, capitalized
terms used herein have the meanings provided in the Credit Agreement.

        The Company hereby requests that a [Tranche A Loan] [Tranche B Loan] be
made in the aggregate principal amount of $                        on
            , 200    as a [Base Rate Loan] [Eurodollar Rate Loan having an
Interest Period of            months].

        The Company hereby certifies and warrants that on the date the Borrowing
requested hereby is made, after giving effect to the making of such Borrowing,
the conditions set forth in Section 4.2 of the Credit Agreement are satisfied.

        The Company agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify the Lender. Except to the
extent, if any, that prior to the time of the Borrowing requested hereby the
Lender shall receive written notice to the contrary from the Company, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Borrowing as if then made.

        Please wire transfer the proceeds of the Borrowing to the accounts of
the following persons as set forth on Annex I attached hereto.

        The Company has caused this Notice of Borrowing to be executed and
delivered, and the certification and warranties contained herein to be made, by
a Responsible Officer this     day of            , 200    .

    ZENITH NATIONAL INSURANCE CORP.
 
 
By:
 
       

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

         

1

--------------------------------------------------------------------------------

ANNEX I

 
  Person to be Paid

--------------------------------------------------------------------------------

   
Amount to be
Transferred

--------------------------------------------------------------------------------

  Name, Address, etc. of
Transferee Lender

--------------------------------------------------------------------------------

  Name

--------------------------------------------------------------------------------

  Account No.

--------------------------------------------------------------------------------

$           Attention:
$
 
 
 
 
 
Attention:
Balance of such proceeds
 
The Company
 
 
 
Attention:
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF CONVERSION/CONTINUATION

Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA 94520

Attention: Eileen Rakish

Ladies and Gentlemen:

        This Conversion/Continuation Notice is delivered to you pursuant to
Sections 2.4(b) and 4.2(a) of the Amended and Restated Credit Agreement dated as
of September 30, 2002 (as amended or modified, the "Credit Agreement"), between
Zenith National Insurance Corp., a Delaware corporation (the "Company") and Bank
of America, N.A. (the "Lender"). Unless otherwise defined herein, capitalized
terms used herein have the meanings provided in the Credit Agreement.

        The Company hereby requests that on            , 200 ,

        (1)  $            of the presently outstanding principal amount of the
[Tranche A Loans] [Tranche B Loans] originally made on            , 200 [and
$                              of the presently outstanding principal amount of
the [Tranche A Loans] [Tranche B Loans] originally made
on                        , 2000 ],

        (2)  and all presently being maintained as1[Base Rate Loans] [Eurodollar
Rate Loans],

        (3)  be [converted into] [continued as],

        (4)  2[Base Rate Loans] [Eurodollar Rate Loans having an Interest Period
of    months].

        The Company hereby represents and warrants that no Default or Event of
Default exists.

        Except to the extent, if any, that prior to the time of the continuation
or conversion requested hereby the Lender shall receive written notice to the
contrary from the Company, each matter certified to herein shall be deemed to be
certified at the date of such continuation or conversion as if then made.

        The Company has caused this Continuation/Conversion Notice to be
executed and delivered, and the certification and warranties contained herein to
be made, by a Responsible Officer this     day of            , 200 .

    ZENITH NATIONAL INSURANCE CORP.
 
 
By:
 
       

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

1Select appropriate interest rate option.

2Insert appropriate interest option.

1

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Bank of America, N.A.
901 Main Street, 66th Floor
Dallas, Texas 75202

Attention: Joan D'Amico

Ladies and Gentlemen:

        This certificate (the "Certificate") is delivered to you pursuant to
Section 6.2(a) of the Amended and Restated Credit Agreement dated as of
September 30, 2002 (as amended or modified, the "Credit Agreement"), between
Zenith National Insurance Corp., a Delaware corporation (the "Company") and Bank
of America, N.A. (the "Lender"). Unless otherwise defined herein, capitalized
terms used herein have the meanings provided in the Credit Agreement.

        The undersigned hereby certifies and warrants to the Lender that he is a
Responsible Officer of the Company and that, as such, he is authorized to
execute this Certificate on behalf of the Company and further certifies and
warrants to the Lender on behalf of the Company that as at            ,
200    (the "Computation Date") the following is a true and correct computation
of the ratios and financial restrictions contained in the Credit Agreement:

1.   Section 7.10—Minimum Surplus         The Capital and Surplus of ZIC on a
combined basis is $                  (cannot be less than $220,000,000).     2.
  Section 7.11—Debt to Total Capitalization         (a)   Debt   $              
  (b)   Total Capitalization   $                 (c)   Ratio of (a) to (b)
(cannot exceed .25:1)         :       3.   Section 7.12—Risk Based Capital      
  The Risk-Based Capital of ZIC on a combined basis is      % (cannot be less
than 150%).     4.   Section 7.13—Interest Coverage         (a)   Amounts
Available for Dividends   $                       (b)   Pre-tax income from
Non-Insurance Subsidiaries for the four quarters ending on the Computation Date
  $                       (c)   Pre-tax, pre-interest income of the Borrower for
the four quarters ending on the Computation Date   $                       (d)  
Sum of (a) + (b) + (c)   $                       (e)   Fixed Interest Charges
(including interest on Subordinated Debentures)   $                       (f)  
Ratio of (d:e) (cannot be less than 3:1)   :1

        The Company further certifies that no Default or Event of Default has
occurred and is continuing under the Credit Agreement as of the date hereof.

        IN WITNESS WHEREOF, the Company has caused this Certificate to be
executed and delivered and the certifications and warranties contained herein to
be made, by a Responsible Officer this     day of            200 .

    ZENITH NATIONAL INSURANCE CORP.
 
 
By:
 
       

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

         

1

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF COMPANY'S COUNSEL

September 30, 2002
Bank of America, N.A.
901 Main Street, 66th Floor
Dallas, Texas 75202

Attention: Joan D'Amico

Ladies and Gentlemen:

        We have acted as counsel for Zenith National Insurance Corp., a Delaware
corporation (the "Company") in connection with the preparation, authorization,
execution and delivery of, and the consummation of the transactions contemplated
by, the Credit Agreement (hereinafter defined). Unless otherwise defined herein,
capitalized terms used herein have the meanings provided in the Credit
Agreement. This opinion is delivered to you pursuant to Section 4.1(d) of the
Credit Agreement.

        In connection with this opinion, we have examined the following:

        (a)  the Amended and Restated Credit Agreement (the "Credit Agreement"),
dated as of the date hereof, between the Company and Bank of America, N.A. (the
"Lender");

        (b)  the Tranche A Note of the Company, dated the date hereof and
delivered pursuant to the Credit Agreement; and

        (c)  the Tranche B Note of the Company, dated the date hereof and
delivered pursuant to the Credit Agreement.

The foregoing documents (a) through (c) are hereinafter collectively referred to
as the "Loan Documents".

        In connection with this opinion, we also have been furnished with and
have examined the originals, or certified, conformed or reproduction copies, of
certificates of public officials and officers of the Company and such other
records, agreements, instruments and documents as we have deemed relevant and
necessary as the basis for the opinions hereinafter expressed. In stating our
opinion, we have assumed the genuineness of all signatures, the authenticity of
documents submitted to us as originals, the conformity to original or certified
copies of all copies submitted to us as certified or reproduction copies, and
the legal capacity of natural persons.

        As to various questions of fact material to our opinions, we have relied
upon the representations and warranties in the Loan Documents and upon
certificates of the Company's public officials.

        Based upon the foregoing, and upon such further matters as we have
deemed necessary or appropriate, and subject to the qualifications, limitations
and assumptions set forth herein, we are of the opinion that:

        1.    The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of its incorporation and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. The Company is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business makes such qualification
necessary or the failure of the Company to be so qualified could have a Material
Adverse Effect.

        2.    The Company has the corporate power to execute, deliver and
perform the terms and provisions of each of the Loan Documents and has taken all
necessary corporate action to authorize the execution, delivery and performance
by it of each of such Loan Documents.

1

--------------------------------------------------------------------------------




        3.    The execution, delivery and performance by the Company of the Loan
Documents to which it is a party, and compliance by the Company with the terms
and provisions thereof, will not (i) contravene or conflict with any provision
of any existing law, statute, rule or regulation applicable to the Company,
(ii) to the best of our knowledge, contravene or conflict with, result in any
breach of, or constitute a default under, any indenture, mortgage, deed of
trust, credit agreement, loan agreement or other agreement, contract or
instrument binding on it, or (iii) result in the creation or imposition of (or
the obligation to create or impose) any Lien (except for Permitted Liens) upon
any of the property or assets of the Company pursuant to the terms of any of the
indentures, mortgages, deeds of trust, credit agreements, loan agreements or
other agreements, contracts or instruments to which the Company is a party, or
(iv) contravene or conflict with any of the articles of incorporation or by-laws
of the Company.

        4.    No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except as may be required to be
made or obtained by you as a result of your involvement in the transactions
contemplated by the Loan Documents), or exemption by, any governmental or public
body or authority, or any subdivision thereof, is required to authorize, or is
required in connection with, the execution and delivery of any Loan Document by
the Company and the performance by the Company of its obligations thereunder.

        5.    The Company has duly executed and delivered each of the Loan
Documents and each of such Loan Documents constitutes the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms.

        6.    The Company is not engaged principally, or in one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying "margin stock" within the meaning of Regulation U of the Board of
Governors of the Federal Reserve Board.

        7.    None of the Company or its Subsidiaries are an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

        8.    None of the Company or its Subsidiaries are a "holding company",
or a "subsidiary company" of a "holding company", or an "affiliate" of a
"holding company" or of a "subsidiary company" of a "holding company" within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

        [Add exceptions and qualifications.]

Very truly yours,

       


2

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

        This ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") dated as
of                        , 20    is made between BANK OF AMERICA, N.A. (the
"Assignor") and                        (the "Assignee").

RECITALS

        WHEREAS, the Assignor is party to that certain Amended and Restated
Credit Agreement dated as of September 30, 2002, between Zenith National
Insurance Corp., a Delaware corporation (the "Company") and the Assignor (the
"Credit Agreement"). Terms defined in the Credit Agreement are used herein with
the same meaning;

        WHEREAS, as provided under the Credit Agreement, the Assignor has
committed to make tranche A loans (the "Tranche A Loans") to the Company in an
aggregate amount not to exceed Twenty Million United States dollars
(U.S.$20,000,000) (the "Tranche A Commitment");

        WHEREAS, as provided under the Credit Agreement, the Assignor has
committed to make tranche B loans (the "Tranche B Loans") to the Company in an
aggregate amount not to exceed Thirty Million United States dollars
(U.S.$30,000,000) (the "Tranche B Commitment" and together with the Tranche A
Commitment, the "Commitments"); and

        WHEREAS, the Assignor wishes to assign to the Assignee part of the
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment [(pro rata in accordance with the Assignor's Tranche A Commitment
and Tranche B Commitment)], [together with a corresponding portion of each of
its outstanding Loans,] in an amount equal to                        United
States dollars (U.S.$                        ) (the "Assigned Amount") on the
terms listed on Schedule I hereto and subject to the conditions set forth
herein, and the Assignee wishes to accept assignment of such rights and to
assume such obligations from the Assignor on such terms and subject to such
conditions;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

1.Assignment and Assumption.

        (a)  With effect on and after the Effective Date (as defined in
Section 5 hereof), the Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, the Assigned
Amount, which shall be equal to            percent (    %) (the "Assignee's
Percentage Share") of all of the Assignor's rights and obligations under the
Credit Agreement, including, without limitation, the Assignee's Percentage Share
of the Assignor's Commitment and any outstanding Loans. The assignment set forth
in this Section 1(a) shall be without recourse to, or representation or warranty
(except as expressly provided in this Agreement) by, the Assignor.

        (b)  With effect on and after the Effective Date, the Assignee shall be
a party to the Credit Agreement and succeed to all of the rights and be
obligated to perform all of the obligations of a Lender under the Credit
Agreement with a Commitment in an amount equal to the Assigned Amount. The
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender. It is the intent of the parties hereto that the
Commitment of the Assignor shall, as of the Effective Date, be reduced by an
amount equal to the Assigned Amount and the Assignor shall relinquish its rights
and be released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee.

        (c)  After giving effect to the assignment and assumption, on the
Effective Date, the Assignee's Tranche A Commitment will
be                        United States dollars (U.S.$                        ).
After giving

1

--------------------------------------------------------------------------------


effect to such assignment and assumption, on the Effective Date, the Assignee's
Tranche B Commitment will be                        United States dollars
(U.S.$                        ).

2.Payments.

        (a)  As consideration for the sale, assignment and transfer contemplated
in Section 1 hereof, the Assignee shall pay to the Assignor on the Effective
Date in immediately available funds an amount equal
to                        United States dollars (U.S.$                        ),
representing the Assignee's Percentage Share of the principal amount of all
Loans previously made, and currently owned, by the Assignor to the Company under
the Credit Agreement and outstanding on the Effective Date.

        [(b) The Assignee further agrees to pay to the Agent a processing or
transfer fee in the amount of $                        .]

        [(c)  The Assignee agrees to pay the Assignor a fee in an amount equal
to            percent (    %) of all interest, commissions and fees paid by the
Company to the Assignee under the Credit Agreement. Such fee shall be payable
quarterly in arrears on the last business day of each                        ,
                        and                         , commencing
on                        , provided, however, that such fee shall not be due
and payable hereunder if the Company has not made a payment of interest,
commissions or fees during such immediately preceding quarterly period.]

        (d)  All payments to the Assignor pursuant to this Section 2 shall be
made by wire transfer in immediately available funds to Bank of America, N.A.,
ABA: 111000012, Account: 3750836479, Attention: Eileen Rakish, Reference: Zenith
National Insurance, or to such other person or place as the Assignor may
designate in writing to the Assignee from time to time. To the extent payment to
be made by the Assignee pursuant to Section(s) 2(b) or (c) hereof are not made
when due, the Assignor shall be entitled to recover such amount together with
interest thereon at the Federal Funds Rate per annum accruing from the date such
amounts were due. For purposes hereof, "Federal Funds Rate" shall mean, for any
day, the weighted average of the rate on overnight Federal funds transactions,
with members of the Federal Reserve System, only, arranged by Federal funds
brokers, as published as of such day by the Federal Reserve Bank of New York.

3.Reallocation of Payments.

        Any interest, commissions, fees and other payments accrued to but
excluding the Effective Date with respect to the Loans and the Commitment, shall
be for the account of the Assignor. Any interest, fees and other payments
accrued on and after the Effective Date with respect to the Assigned Amount
shall be for the account of the Assignee. Each of the Assignor and the Assignee
agree that it will hold in trust for the other party any interest, commissions,
fees and other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and pay to the other party any such amounts
which it may receive promptly upon receipt. The Assignor and the Assignee's
obligations to make the payments referred to in this Section 3 are
non-assignable.

4.Independent Credit Decision.

        The Assignee (i) acknowledges that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.1 thereof, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Agreement; and (ii) agrees that it will, independently and without reliance
upon the Assignor, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement.

5.Effective Date.

        The effective date for this Agreement shall
be                        (the "Effective Date"); provided that the following
conditions precedent have been satisfied on or before the Effective Date:

(i)this Agreement shall be executed and delivered by the Assignor and the
Assignee;

2

--------------------------------------------------------------------------------

(ii)the requirements for an effective assignment by a Lender set forth in
Section 9.8 of the Credit Agreement shall be satisfied with respect to the
Assigned Amount; and any consents required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;

(iii)the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Agreement; and

[(iv)the processing or transfer fee referred to in Section 2(b) shall have been
paid to the Agent.]

6.Withholding Tax.

        If the Assignee is organized under the laws of any jurisdiction other
than the United States or any state or other political subdivision thereof it
agrees that it will furnish the Company, concurrently with the execution of this
Agreement, either U.S. Internal Revenue Service Form W-8BEN or U.S. Internal
Revenue Service Form W8-8ECI (wherein the Assignee claims entitlement to
complete exemption from or reduced rate of U.S. federal withholding tax on all
interest payments under the Credit Agreement) and, upon the expiration or
obsolescence of any previously delivered form, with a new U.S. Internal Revenue
Service Form W-8BEN or Form W8-8ECI and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by the Assignee, provided, however, that the Assignee shall not be required to
deliver a Form W-8BEN or W8-8ECI under this Section 6 to the extent that the
delivery of such form is not authorized by law.

7.Representations and Warranties.

        (a)  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any lien, security interest or other adverse
claim; (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Agreement and any other documents required or permitted to be executed or
delivered by it in connection with this Agreement and to fulfill its obligations
hereunder, (iii) no notices to, or consents, authorizations or approvals of, any
person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Agreement, and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any person is required of it
for such execution, delivery or performance; and (iv) this Agreement has been
duly executed and delivered by it and constitutes the legal, valid and binding
obligations of the Assignor, enforceable against the Assignor in accordance with
the terms hereof, except subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors' rights and to general equitable principles.

        (b)  The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Company or any guarantor or the performance or observance by the Company
or any guarantor of any of its respective obligations under the Credit Agreement
or any other instrument or document furnished in connection therewith.

        (c)  The Assignee represents and warrants that (i) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this Agreement and any other documents
required or permitted to be executed or delivered by it in connection with this
Agreement, and to fulfill its obligations hereunder; (ii) no notices to, or
consents, authorizations or approvals of, any person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Agreement; and apart from any agreements or undertaking or filings
required by the Credit Agreement, no further action by, or notice to, or filing
with, any person is required of it for such execution, delivery or performance;
(iii) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligations of the Assignee, enforceable

3

--------------------------------------------------------------------------------


against the Assignee in accordance with the terms hereof, except subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors' rights and to
general equitable principles; and (iv) it is eligible under the Credit Agreement
to be an assignee of the Loans and the Commitment.

8.Further Assurances.

        The Assignor and the Assignee each hereby agrees to execute and deliver
such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Agreement, including, without limitation, the delivery of any notices or other
documents or instruments to the Company or any guarantor which may be required
in connection with the assignment and assumption contemplated hereby.

9.Indemnity.

        The Assignee agrees to indemnify and hold harmless the Assignor against
any and all losses, costs, expenses (including, without limitation, reasonable
attorneys' fees and the allocated cost of internal legal services and all
disbursements of internal counsel) and liabilities incurred by the Assignor in
connection with or arising in any manner from the non-performance by the
Assignee of any obligation assumed by the Assignee under this Agreement.

10.Miscellaneous.

        (a)  Any amendment or waiver of any provision of this Agreement shall be
in writing signed by the parties hereto. No failure or delay by either party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof and any waiver of any breach of the provisions of this Agreement
shall be without prejudice to any rights with respect to any other or further
breach hereof.

        (b)  All payments made hereunder shall be made without any set-off or
counterclaim.

        (c)  All communications among the parties or notices in connection
herewith shall be in writing, hand-delivered, telex or facsimile transmitter,
addressed as follows: (i) if to the Assignor or the Assignee, at their
respective addresses set forth on the signature pages hereof and (ii) if to the
Company or any guarantor, at their respective addresses set forth in the Credit
Agreement or other documents or instruments. All such communications and notices
shall be effective upon receipt. The Assignee specifies as its Domestic and
Eurodollar Lending Office(s) the offices set forth beneath its name on the
signature pages hereof.

        (d)  The Assignor and the Assignee shall each pay its own costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Agreement.

        (e)  The representations and warranties made herein shall survive the
consummation of the transactions contemplated hereby.

        (f)    This Agreement shall be binding upon and inure to the benefit of
the Assignor and the Assignee and their respective successors and assigns;
provided, however, that no party shall assign its rights hereunder without the
prior written consent of the other party and any purported assignment, absent
such consent, shall be void. The preceding sentence shall not limit the right of
the Assignee to assign or participate all or part of the Assignee's Percentage
Share and the Assigned Amount and any outstanding Loans attributable thereto in
the manner contemplated by the Credit Agreement.

        (g)  The Assignor may at any time or from time to time grant to the
others assignments or participations in Assignor's Commitment or the Loans but
not in the portions thereof assigned to the Assignee pursuant to this Agreement.

        (h)  This Agreement may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

        (i)    This Agreement shall be governed by and construed in accordance
with the law of the State of California. The Assignor and the Assignee each
irrevocably submits to the non-exclusive jurisdiction of

4

--------------------------------------------------------------------------------


any California State or Federal court sitting in The City of Los Angeles over
any suit, action or proceeding arising out of or relating to this Agreement and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such California State or Federal court. Each party to
this Agreement hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.

        (j)    This Agreement and any agreement, document or instrument attached
hereto or referred to herein integrate all the terms and conditions mentioned
herein or incidental hereto, constitutes the entire agreement and understanding
between the parties hereto and supersedes any and all prior agreements and
understandings related to the subject matter hereof. In the event of any
conflict between the terms, conditions and provisions of this Agreement and any
such agreement, document or instrument, the terms, conditions and provisions of
this Agreement shall prevail.

        (k)  In the event of any inconsistency between the provisions of this
Agreement and Schedule I hereto, this Agreement shall control. Headings are for
reference only and are to be ignored in interpreting this Agreement.

        (l)    The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

        (m)  EACH OF THE ASSIGNOR AND THE ASSIGNEE WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY IN ANY ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

        IN WITNESS WHEREOF, the Assignor and the Assignee have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

    BANK OF AMERICA, N.A.,
Assignor
 
 
By:
       

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

       
 
 
,    

--------------------------------------------------------------------------------

Assignee        
 
 
By:
       

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

       
 
 
Domestic Lending Office:        
 
 
Eurodollar Lending Office:        

5

--------------------------------------------------------------------------------

SCHEDULE I
to
Assignment and Assumption Agreement

1.   Company: Zenith National Insurance Corp.
2.
 
Date of Credit Agreement: September 30, 2002
3:
 
Assignor:        Bank of America, N.A.
4.
 
Assignee:
5.
 
Date of Assignment Agreement:
6.
 
Effective Date:
7.
 
Assignee's
Share
 
Tranche A
Commitment
 
 
 
Tranche B
Commitment
 
 
(a)
 
Assignee's
Percentage
Share
 
 
 
 
 
 
(b)
 
Assigned Amount
 
 
 
 
 
 
8.
 
Fees:
 
 
 
 
 
 
9.
 
Interest:
 
 
 
Payment by
Company to
Assignee
 
 
 
Payment by
Assignee to
Assignor
 
 
(i)
 
Base Rate Loan
 
 
 
 
 
 
 
 
(ii)
 
Offshore Rate Loan
 
 
 
 
 
 
10.
 
Payment Instructions:
 
 
 
 
 
 
 
 
 
 
Assignor:
 
 
 
 
 
 
 
 
 
 
 
 
Assignee:
 
 
 
 
 
 
 
 
11.
 
Assignee's Notice:
Instructions
12.
 
Other Information:
 
 
 
 
 
 
 
 
 
 
 
 
 

6

--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF TRANCHE A NOTE

        September 30, 2002

$20,000,000

        On or before September 29, 2003 the undersigned, FOR VALUE RECEIVED,
promises to pay to the order of BANK OF AMERICA, N.A. (the "Lender") at its
principal office at 1850 Gateway Blvd. in Concord, California, TWENTY MILLION
DOLLARS ($20,000,000) or, if less, the aggregate unpaid principal amount of all
Tranche A Loans (as defined in the Credit Agreement hereinafter referred to)
made by the Lender to the undersigned pursuant to the Credit Agreement, as shown
in the schedule attached hereto (and any continuation thereof).

        The undersigned also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

        Payments of both principal and interest are to be made in lawful money
of the United States of America in same day or immediately available funds.

        This Note is the Tranche A Note described in, and is subject to the
terms and provisions of, the Amended and Restated Credit Agreement dated as of
September 30, 2002 (as the same may at any time be amended or modified and in
effect, the "Credit Agreement"), between the undersigned and the Lender.
Reference is hereby made to the Credit Agreement for a statement of the
prepayment rights and obligations of the undersigned and for a statement of the
terms and conditions under which the due date of this Note may be accelerated.
Upon the occurrence of any Event of Default as specified in the Credit
Agreement, the principal balance hereof and the interest accrued hereon may be
declared to be forthwith due and payable, and any indebtedness of the holder
hereof to the undersigned may be appropriated and applied hereon.

        In addition to and not in limitation of the foregoing and the provisions
of the Credit Agreement, the undersigned further agrees, subject only to any
limitation imposed by applicable law, to pay all expenses, including reasonable
attorneys' fees and legal expenses, incurred by the holder of this Note in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.

        THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

    ZENITH NATIONAL INSURANCE CORP.
 
 
By:
 
       

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

         

1

--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TRANCHE B NOTE

        September 30, 2002

$30,000,000

        On or before September 30, 2005 the undersigned, FOR VALUE RECEIVED,
promises to pay to the order of BANK OF AMERICA, N.A. (the "Lender") at its
principal office at 1850 Gateway Blvd. in Concord, California, THIRTY MILLION
DOLLARS ($30,000,000) or, if less, the aggregate unpaid principal amount of all
Tranche B Loans (as defined in the Credit Agreement hereinafter referred to)
made by the Lender to the undersigned pursuant to the Credit Agreement, as shown
in the schedule attached hereto (and any continuation thereof).

        The undersigned also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

        Payments of both principal and interest are to be made in lawful money
of the United States of America in same day or immediately available funds.

        This Note is the Tranche B Note described in, and is subject to the
terms and provisions of, the Amended and Restated Credit Agreement dated as of
September 30, 2002 (as the same may at any time be amended or modified and in
effect, the "Credit Agreement"), between the undersigned and the Lender.
Reference is hereby made to the Credit Agreement for a statement of the
prepayment rights and obligations of the undersigned and for a statement of the
terms and conditions under which the due date of this Note may be accelerated.
Upon the occurrence of any Event of Default as specified in the Credit
Agreement, the principal balance hereof and the interest accrued hereon may be
declared to be forthwith due and payable, and any indebtedness of the holder
hereof to the undersigned may be appropriated and applied hereon.

        In addition to and not in limitation of the foregoing and the provisions
of the Credit Agreement, the undersigned further agrees, subject only to any
limitation imposed by applicable law, to pay all expenses, including reasonable
attorneys' fees and legal expenses, incurred by the holder of this Note in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.

        THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

    ZENITH NATIONAL INSURANCE CORP.
 
 
By:
 
       

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

         

1

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF SEPTEMBER 30, 2002
BETWEEN
ZENITH NATIONAL INSURANCE CORP.
AND
BANK OF AMERICA, N.A.
("CREDIT AGREEMENT")

SCHEDULE 5.5: LITIGATION

        This Schedule 5.5 is being delivered pursuant to the Credit Agreement,
specifically Section 5.5 thereof. Capitalized terms used herein without specific
definition shall have the meanings ascribed thereto in the Credit Agreement.

        There is no matter to be disclosed.

2

--------------------------------------------------------------------------------

SCHEDULE 5.7: ERISA COMPLIANCE

        This Schedule 5.7 is being delivered pursuant to the Credit Agreement,
specifically Section 5.7 thereof. Capitalized terms used herein without specific
definition shall have the meanings ascribed thereto in the Credit Agreement.

        There is no matter to be disclosed.

3

--------------------------------------------------------------------------------

SCHEDULE 5.12: ENVIRONMENTAL MATTERS

        This Schedule 5.12 is being delivered pursuant to the Credit Agreement,
specifically Section 5.12 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

        There is no matter to be disclosed.

4

--------------------------------------------------------------------------------

SCHEDULE 5.16: SUBSIDIARIES

        This Schedule 5.16 is being delivered pursuant to the Credit Agreement,
specifically Section 5.16 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

        Zenith Development Corp.

        Zenith Insurance Company

CalRehab Services, Inc.
Perma-Bilt, A Nevada Corporation
Zenith Insurance Management Services, Inc
Zenith Star Insurance Company
Zenith Risk Management
ZNAT Insurance Company

1390 Main St., LLC
First and Central, LLC

5

--------------------------------------------------------------------------------



SCHEDULE 5.17: INSURANCE

        This Schedule 5.17 is being delivered pursuant to the Credit Agreement,
specifically Section 5.17 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

        Certain vehicles owned or leased by the Company and/or its Subsidiaries
are self-insured for vehicle physical damage or loss. ZNAT Insurance Company, a
Subsidiary of the Company, provides workers' compensation insurance to Zenith
Insurance Company and its Subsidiaries relative to any California operations.

6

--------------------------------------------------------------------------------

SCHEDULE 9.2: LENDING OFFICE; ADDRESSES FOR NOTICE

        This Schedule 9.2 is being delivered pursuant to the Credit Agreement,
specifically Sections 1.1 and 9.2 thereof. Capitalized terms used herein without
specific definition shall have the meanings ascribed thereto in the Credit
Agreement.

The Lending Office is:
(Eurodollar and Domestic)   Bank of America, N.A.
1850 Gateway Boulevard
Concord, CA 94520-3281
Attn: Eileen Rakish
Telephone: (925) 675-7485
Facsimile: (888) 969-9226
The address for notices to Company is:
 
Zenith National Insurance Corp.
21255 Califa St.
Woodland Hills, CA 91378
Attn: Stanley R. Zax
          Chairman and President
Telephone: 818/594-5211
Facsimile: 818/713-0177
The address for operational notices to Bank is:
 
Bank of America, N.A.
1850 Gateway Boulevard
Concord, CA 94520-3281
Attn: Eileen Rakish
Telephone: (925) 675-7485
Facsimile:    (888) 969-9226
The address for other notices to Bank is:
 
Bank of America, N.A.
901 Main St., 66th Floor
Dallas, TX 75202
Attn: Joan D'Amico, Managing Director
Telephone: (214) 209-3307
Facsimile: (214) 209-3742
 
 
 

7

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED CREDIT AGREEMENT Dated as of September 30, 2002 between
ZENITH NATIONAL INSURANCE CORP., and BANK OF AMERICA, N.A.
